Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 1 of 94 PageID #: 152




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  RANDALL ULBRICHT, Individually and on                 Case No. 1:18-cv-06801-PKC-RLM
  behalf of all others similarly situated,
                                                        AMENDED CLASS ACTION COMPLAINT
         Plaintiff,                                     FOR VIOLATION OF THE FEDERAL
                                                        SECURITIES LAWS
         v.
                                                        JURY TRIAL DEMANDED
  TERNIUM S.A., DANIEL AGUSTIN
  NOVEGIL, MAXIMO VEDOYA, PABLO                         CLASS ACTION
  BRIZZIO, and PAOLO ROCCA,

         Defendants.


        Lead Plaintiff Hunter Payne and named plaintiff Randall Ulbricht (“Plaintiffs” or

 “Investors”), individually and on behalf of all other persons similarly situated, by Investors’

 undersigned attorneys, for Investors’ complaint against Defendants (defined below), allege the

 following based upon personal knowledge as to Investors and Investors’ own acts, and

 information and belief as to all other matters, based upon, inter alia, the investigation conducted

 by and through Investors’ attorneys, which included, among other things, a review of the

 Defendants’ public documents, conference calls and announcements made by Defendants,

 United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

 published by and regarding Ternium S.A. (“Ternium” or the “Company”), analysts’ reports and

 advisories about the Company, and Argentine court documents in Case 9608/2018 before the

 Argentine National Court for Criminal and Correctional Matters (the “Notebooks Case”).

 Investors believe that substantial evidentiary support will exist for the allegations set forth

 herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION



                                                  1
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 2 of 94 PageID #: 153




        1.      This is a federal securities class action on behalf of a class consisting of all

 persons and entities, other than Defendants, who purchased or otherwise acquired the publicly

 traded securities of Ternium from May 1, 2014 through November 27, 2018, inclusive (the

 “Class Period”). Investors seek to recover compensable damages caused by Defendants’

 violations of the federal securities laws and to pursue remedies under Section 10(b) and 20(a) of

 the Securities Exchange Act of 1934 (the “Exchange Act”).

        2.      Ternium is one of Latin America’s leading manufacturers of steel products. Up

 until 2008, Sidor CA (“Sidor”), located in Venezuela was one of Ternium’s largest and most

 important subsidiaries and was one of Ternium’s three manufacturing subsidiaries. Ternium

 owned 59.7% of Sidor with the Venezuelan government owning the remainder.

        3.      In 2006 Venezuelan President Hugo Chavez began forcing oil companies into

 joint ventures and nationalized the cement industry.

        4.      In 2007, Chavez threatened to take over Sidor, saying that Ternium refused to

 supply the local market and operated as a monopoly. Ternium dodged nationalization at first by

 promising to sell more discounted steel in Venezuela. But on April 9, 2008 Chavez ordered the

 nationalization of Sidor, accusing it of slave-like working conditions and owing as much as $700

 million in taxes.

        5.      At the time, the Chavez government had nationalized numerous companies while

 failing to pay any compensation. Indeed, the Venezuelan government owed over $10 billion in

 unpaid nationalizations. Accordingly, analysts expected that Ternium might receive nothing for

 its transfer of Sidor to the Venezuelan Government.

        6.      However, in the second half of 2008 Chavez softened his stance, stating that he

 expected a “friendly agreement” concerning the terms of the nationalization of Sidor. Chavez



                                                 2
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 3 of 94 PageID #: 154




 had a meeting with Argentine President Cristina Fernandez de Kirchner to discuss compensation

 negotiations.

        7.       On May 7, 2009 Ternium announced that it had reached a deal with the

 Venezuelan government to sell Sidor for $1.97 billion. Analysts deemed this a “windfall” and

 Ternium’s stock price rose the most in three years- by a whopping 49%.

        8.       Unbeknownst to investors, Ternium had secured the deal by paying illegal bribes

 to Argentine government officials who leveraged their relationships with Chavez to advocate on

 Ternium’s behalf.

        9.       Between April and December 2008 Ternium made a series of eight bribe

 payments totaling over one million dollars to Argentine government officials. The payments

 were made in cash at the instruction of Ternium Corporate director Luis Betnaza.

        10.      To keep anyone from discovering the payments Ternium arranged for Roberto

 Baratta, former Undersecretary at the Planning Ministry, to pick up the bags of cash from Hector

 Zabaleta, former Ternium employee and trusted friend of Ternium Chaiman Paolo Rocca in the

 subbasement of the Ternium building where no cameras were present. On most occasions Baratta

 delivered the payments directly to president Cristina Fernandez de Kirchner or her private

 secretaries at the Presidential residence in Buenos Aires or at the Executive Mansion.

        11.      Defendants kept these bribes a secret for ten years, reassuring investors that the

 Company had in place numerous mandatory and enforceable policies strictly prohibiting bribery.

        12.      Prior to and during the Class Period Ternium touted not only one but three robust

 and detailed policies designed to assure investors that the Company had a zero-tolerance policy

 toward bribery and payments to government officials, and that bribery was strictly prohibited.

 Ternium’s Code of Ethics, Code of Conduct and Policy on Business Conduct were mandatory,



                                                 3
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 4 of 94 PageID #: 155




 with the Code of Conduct applying to all employees, the Code of Ethics applying to Senior

 Financial Officers, and the Policy on Business Conduct applying to officers, directors,

 employees and Company subsidiaries, with the additional requirement that the CEO be held

 responsible for ensuring compliance. Ternium referenced each of these policies in each Form

 20-F Ternium filed with the SEC during the Class Period.

        13.     In each of Defendants’ Class Period 20-F’s they also touted Ternium’s sale of

 Sidor to the Venezuelan government, omitting the fact that the sale and the proceeds therefrom

 were the direct result of Defendants’ undisclosed illegal bribery scheme. Indeed, the Venezuelan

 government paid Ternium nearly $2 billion for its stake in Sidor. This was a windfall according

 to analysts who predicted that Ternium would likely receive no compensation at all. This would

 have been the likely outcome but for Defendants’ bribery scheme.

        14.     Defendants also assured investors that Ternium’s internal control over financial

 reporting was effective, with Defendants Novegil (Ternium’s CEO) and Brizzo (Ternium’s CFO)

 attesting to the integrity of the Company’s internal controls, despite that the internal controls

 were so inadequate that Company funds were used to pay bribes.

        15.     Additionally, Ternium’s risk disclosures in each of its Class Period 20-F’s set

 forth a litany of specific risks to its business related to “economic and political instability in

 Argentina.” Conspicuously absent from these risks disclosures was any mention of the risks

 related to the Company having engaged in illegal bribery with Argentine government officials.

        16.     It was not until 2018 that investors would begin to learn the truth.

        17.     In early August 2018 news articles in the U.S. and Argentina reported that twelve

 years-worth of handwritten notebooks (the “Notebooks”) detailing illegal political payments to

 Argentine government officials had led to dozens of arrests.



                                                  4
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 5 of 94 PageID #: 156




        18.    Roberto Baratta (deputy to the former Minister of Federal Planning during

 Kirchner’s presidency) employed Oscar Centeno as his driver. Centeno kept handwritten

 Notebooks where he meticulously detailed delivering bags of cash to numerous employees of the

 National Executive Branch of the Argentine government, including Presidents Nestor Kirchner

 and Cristina Fernandez de Kirchner during the period from 2003 to 2015.

        19.    Centeno gave eight of his Notebooks to Diego Cabot, a journalist at Argentine

 newspaper La Nacion. Cabot worked on a story for months and then passed the Notebooks on to

 Argentine prosecutor Carlos Stornelli.

        20.    In the handwritten Notebooks, Centeno meticulously detailed the bribe payments

 that Argentine businessmen gave to his boss Baratta in bags of cash, writing down the times and

 even the weights of bags of money he delivered while driving around Buenos Aires.

        21.    By the end of August 2018 at least 26 high-profile individuals were arrested, with

 15 prominent business leaders and two high-ranking government figures striking plea deals with

 the government. Investigators also raided the homes owned by Cristina Fernandez de Kircher.

        22.    Claudio Bonadio, the federal judge in the Notebooks case, stated that the

 Notebooks and other related evidence exposed “a criminal organization made up of public

 officials between the years 2008 and 2015 [that] sought the payment of illegitimate sums of

 money from numerous private citizens, many of them public works contractors.”

        23.    Indeed, Centeno’s Notebooks specifically detailed bribe payments from

 Ternium’s Hector Zabaleta to Argentine government officials.

        24.    On November 27, 2018 news outlets reported that Judge Bonadio had formally

 charged Ternium’s Chairman of the Board Paolo Rocca (“Rocca”) in the Notebooks Case. The

 judge charged Rocca with payment of bribes and illicit association.



                                                5
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 6 of 94 PageID #: 157




         25.    The charges against Rocca came after Rocca provided a statement to the

 Argentine Court as part of the investigation that one of his Company’s executives, Luis Betnaza,

 had instructed Ternium employee Hector Zabaleta to pay an undisclosed amount of cash to

 Argentine government officials in eight monthly installments in 2008. The government officials

 were working for then-President Cristina Fernandez de Kirchner’s administration. The payments

 were to speed up a compensation payment from Hugo Chavez for the nationalization of Sidor.

 The judge set a $103 million bond and forbade Rocca from leaving the country.

         26.    On this news, Ternium’s stock dropped fell $1.42 per share or nearly 5%, trading

 at over eight times the previous day’s volume, to close at $28.02 per share on November 27,

 2018.

                                      JURISDICTION AND VENUE

         27.    The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

 Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

 SEC (17 C.F.R. §240.10b-5).

         28.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §1331 and §27 of the Exchange Act.

         29.    Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

 damages took place within this judicial district.

         30.    In connection with the acts, conduct and other wrongs alleged in this Complaint,

 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including but not limited to, the United States mail, interstate telephone communications and the

 facilities of the national securities exchange.



                                                     6
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 7 of 94 PageID #: 158




                                             PARTIES

        31.     Lead Plaintiff Hunter Payne purchased Ternium ADS at artificially inflated prices

 during the Class Period and has been damaged thereby. His PSLRA certification was previously

 filed with this Court. (Dkt. No. 6-2) and is incorporated by reference herein.

        32.     Plaintiff Randall Ulbricht purchased Ternium ADS at artificially inflated prices

 during the Class Period and has been damaged thereby. His PSLRA certification was previously

 filed with this Court (Dkt. No. 1-1) and is incorporated by reference herein.

        33.     Defendant Ternium, through its subsidiaries, manufactures and processes various

 steel products in Mexico, Argentina, Paraguay, Chile, Bolivia, Uruguay, Brazil, the United

 States, Colombia, Guatemala, Costa Rica, Honduras, El Salvador, and Nicaragua. The Company

 is incorporated and based in Luxembourg. The Company’s American Depository Shares

 (“ADS”) are traded on the New York Stock Exchange (“NYSE”) under the ticker symbol “TX.”

 Up until 2008, Sidor C.A. (“Sidor”) was one of Ternium’s largest and most important

 subsidiaries, being one of Ternium’s three manufacturing subsidiaries.

        34.     Defendant Paolo Rocca (“Rocca”) has been the Chairman of the Company’s

 Board since 2005. Rocca is also Chairman and CEO of Tenaris, S.A. (“Tenaris”). Tenaris

 produces and sells steel tubular products and related services. Tenaris held 11.46% of Ternium’s

 share capital as of December 31, 2017. Rocca is also the grandson of Agostina Rocca, founder of

 the Techint Group, a group of six companies of which Ternium is one. Rocca was indicted in the

 Notebooks Case on November 27, 2018.

        35.     Defendant Daniel Agustín Novegil (“Novegil”) served as the Company’s Chief

 Executive Officer (“CEO”) from 2005 until 2018. He currently serves as a director and Vice

 Chairman of the Board of Directors (the “Board”). Novegil was also appointed the chairman and



                                                  7
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 8 of 94 PageID #: 159




 chief executive officer of Sidor in 1998. In 2003 Novegil was given executive responsibilities

 over Sidor.

        36.     Defendant Máximo Vedoya (“Vedoya”) has served as the Company’s CEO since

 March 1, 2018.

        37.     Defendant Pablo Brizzio (“Brizzio”) has been the Company’s Chief Financial

 Officer (“CFO”) throughout the Class Period. Defendant Brizzio placed Ternium Corporate

 Director Luis Betnaza in charge of traveling to Venezuela along with Argentine government

 officials to negotiate the terms of the Sidor takeover.

        38.     Defendants Novegil, Vedoya, Brizzio, and Rocca are sometimes referred to herein

 as the “Individual Defendants.”

        39.     Each of the Individual Defendants:

        (a)     directly participated in the management of the Company;

        (b)     was directly involved in the day-to-day operations of the Company at the highest

                levels;

        (c)     was privy to confidential proprietary information concerning the Company and its

                business and operations;

        (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

                disseminating the false and misleading statements and information alleged herein;

        (e)     was directly or indirectly involved in the oversight or implementation of the

                Company’s internal controls;

        (f)     was aware of or recklessly disregarded the fact that the false and misleading

                statements were being issued concerning the Company; and/or

        (g)     approved or ratified these statements in violation of the federal securities laws.



                                                   8
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 9 of 94 PageID #: 160




        40.    The Company is liable for the acts of the Individual Defendants and its employees

 under the doctrine of respondeat superior and common law principles of agency because all of

 the wrongful acts complained of herein were carried out within the scope of their employment.

        41.    The scienter of the Individual Defendants and other employees and agents of the

 Company is similarly imputed to the Company under respondeat superior and agency principles.

        42.    The Company and the Individual Defendants are referred to herein, collectively,

 as the “Defendants.”

                                     RELEVANT NON-PARTIES

        43.    Hector Zabaleta (“Zabaleta”) is the former director of administration of Techint’s

 Engineering and Construction company and is reportedly one of the men closest to Ternium

 Chairman Paolo Rocca. While Zabaleta is technically retired from the Company, prior to and

 during the Class Period Zabaleta continued carrying out business for Ternium and its

 shareholders, and “had the confidence of the Techint Group” despite having no official executive

 position at the time. The Argentine Federal Criminal Court formally charged Zabaleta with

 bribery and conspiracy in the in the Notebooks Case.

        44.    Luis Betnaza (“Betnaza”) has been a Corporate director at Ternium since 2001

 and receives a salary of approximately $700,000 per month. Betnaza was “nominated” by

 Defendant Pablo Brizzio and others to seek the Argentine government’s help in dealing with

 Venezuela’s nationalization of Sidor. The Argentine Federal Criminal Court formally charged

 Betnaza with bribery and conspiracy in the Notebooks Case.

        45.    Roberto Baratta (“Baratta”) is a former Federal Planning Ministry official for

 Argentine Government under Federal Planning Minister Julio De Vido during the presidencies of

 Nestor Kircher and Cristina Fernandez de Kirchner. Baratta was put in charge of collecting bribe



                                                9
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 10 of 94 PageID #: 161




  payments, often tendered in the form of bags of money, from various Argentine businesspeople

  and companies (including Ternium) and delivering the money to the Kirchners or other

  government officials. The Argentine Federal Criminal Court formally charged Baratta with

  bribery and conspiracy in the in the Notebooks Case.

         46.     Oscar Centeno (“Centeno”) was the driver for former Argentine government

  planning secretary Roberto Baratta. Centeno kept handwritten Notebooks from 2005 to 2015

  containing meticulous notes about the details of bribe payments that he delivered from Argentine

  businesses, including Ternium, to government officials. The Argentine Federal Criminal Court

  formally charged Centeno with bribery and conspiracy in the Notebooks Case.

         47.     Cristina Fernandez de Kirchner (“Cristina Kirchner”) was the President of

  Argentina from December 10, 2007 through December 9, 2015 and was married to the late

  Nestor Kirchner. The Argentine Federal Criminal Court formally charged Cristina Kirchner in

  the Notebooks Case.

         48.     Nestor Kirchner (“Kirchner”) was the President of Argentina from May 25, 2003

  through December 10, 2007. Instead of seeking reelection, Kirchner stepped down in 2007 in

  support of his wife, Cristina Kirchner. Kirchner died in October 2010.

                               ALLEGATIONS OF MISCONDUCT


         Organization of Ternium

         49.     Ternium is a leading steel producer in Latin America. Ternium manufactures and

  processes a broad range of value-added steel products, including galvanized and electro-

  galvanized sheets, pre-painted sheets, tinplate, welded pipes, and hot-rolled and cold-rolled steel,

  as well as slit and cut-to-length offerings through its service centers for customers operating in

  construction, home appliances, capital goods, container, food, energy and automotive industries.

                                                  10
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 11 of 94 PageID #: 162




  Ternium also produces long steel products, such as bars and wire rod, and metal building

  components.

         50.     Ternium has production facilities located in Argentina, Brazil, Guatemala,

  Mexico and the United States, as well as a network of service and distribution centers in Latin

  America.

         51.     Ternium is part of Techint, which is a group of companies consisting of Ternium,

  Tenaris, Tenova, Tecpetrol and Humanitas. Techint was founded as an international corporation

  in 1945 by Italian steel magnate Agostino Rocca, grandfather of current Chairman Paola Rocca.

         52.     In 1992 in Argentina, Techint acquired the state-owned Somisa steel company.

  Together with Propulsora Siderugica, they created Siderar, currently a Ternium subsidiary.

         53.     In 1998 Sidor, a steel company located in Venezuela, was private. The

  “Amazonia Consortium” consisting of Techint, Hylsamex and Usiminas won control over it.

         54.     Then, in 2005 the Techint Group acquired Hysla (in Mexico). Hysla, Siderar and

  Sidor thereby created Ternium.

         55.     Ternium began trading on the New York Stock Exchange (NYSE) in 2006.

         Venezuela’s Nationalization of Sidor

         56.     In 2006 Venezuelan President Hugo Chavez began forcing oil companies into

  joint ventures and nationalized the cement industry.

         57.     In 2007, Chavez threatened to take over Sidor, saying that Ternium refused to

  supply the local market and operated as a monopoly. Ternium dodged nationalization at first by

  promising to sell more discounted steel in Venezuela. But on April 9, 2008 Chavez ordered the

  nationalization of Sidor, accusing it of slave-like working conditions and owing as much as $700

  million in taxes.



                                                 11
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 12 of 94 PageID #: 163




         58.     On April 9, 2008 Ternium issued a press release announcing that Venezuela’s

  Vice President informed it of the Venezuelan Government’s intention to nationalize Sidor.

         59.     On April 30, 2008 Ternium announced that the National Republic of Venezuela

  passed a resolution declaring that Sidor was of public and social interest and authorizing the

  Venezuelan government to “take any action it may deem appropriate in connection with any such

  assets, which may include expropriation.” Ternium stated that it “is prepared to continue

  discussions with the Venezuelan government regarding the adequate and fair terms and

  conditions upon which all or a significant part of Sidor would be transferred to the government.”

         60.     Then, in the second half of 2008, Chavez changed his stance, softening, stating

  that he expected a “friendly agreement” and that he hoped the Rocca-run company would

  continue to work with Venezuela. In late June 2008, Chavez met with Argentine President

  Cristina Fernandez de Kirchner to discuss compensation negotiations.

         61.     On July 14, 2008 Ternium announced that the terms provided in the Venezuelan

  government’s decree for the negotiation of the conditions under which Sidor will be transferred

  to Venezuela was extended to August 18, 2008.

         62.     On May 7, 2009 Ternium issued a press release announcing the completion of the

  transfer of its 59.7% interest in Sidor to CVG (Corporacion Venezolana de Guayana, i.e. a

  Venezuelan state-run corporation). Ternium announced that it had agreed that the Venezuelan

  government would pay Ternium an aggregate amount of $1.97 billion as compensation for its

  Sidor shares. Of that amount, CVG paid Ternium $400 million in cash that day. The balance

  would be divided into two tranches: the first tranche of $945 million would be paid in six

  quarterly installments, while the second tranche would be paid at maturity in November 2010,




                                                 12
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 13 of 94 PageID #: 164




  subject to quarterly mandatory prepayment events based on the increase of the WTI crude oil

  price over its May 6, 2009 level.

           63.     On May 7, 2009 Bloomberg reported that Ternium had reached an agreement

  with the Venezuelan government to sell its Sidor unit for $1.97 billion, ending a yearlong price

  dispute. On this news, Ternium’s stock price rose the most in three years, $5.16 per share or 49

  percent, to $15.67, the largest gain since January 31, 2006.

           64.     This was a victory for Ternium. According to Argentine press reports, Chavez

  had first offered $800 million as compensation after seizing the Company.

           65.     Analysts were shocked at the compensation Venezuela agreed to give Ternium.

  In a May 7, 2009 report by Deutsche Bank, titled “Windfall- TX to receive nearly $2B from

  Vene; move to hold” Deutsche Bank analysts reacted to the news that Ternium reached a

  settlement with Venezuela to sell its interest in Sidor for $1.97B stating “In total, we were

  surprised by the timing and value realized and we therefrom upgrade TX to Hold from Sell. Our

  prior valuation of Ternium assumed zero value for its interest in Sidor,1 and this resolution

  addresses many of the concerns (i.e. balance sheet) we had with the Company.

           66.     An analyst at Argus research stated that if Ternium “got something closer to $2

  billion, then that is a good deal…The only thing you would have to worry about is if the

  Venezuelan government agrees to its end of the deal.”

           67.     Unbeknownst to investors, the Venezuelan government’s “end of the deal” was

  ensured by Ternium paying illegal bribes to Argentine government officials who leveraged their

  relationships with Chavez to advocate on Ternium’s behalf.




  1
      All emphasis is added unless otherwise noted.
                                                      13
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 14 of 94 PageID #: 165




         68.     At the time Ternium announced its agreement with Venezuela, Venezuela still

  owed about $10 billion for unpaid nationalizations to various companies. Unaware of Ternium’s

  bribe payments, analysts believed that Ternium’s favorable agreement with Venezuela might be

  a sign that those companies would similarly receive payments.

         The “Notebooks” Scandal Uncovers Ternium’s Illegal Bribery

         69.     In early August 2018 news articles in the U.S. and Argentina reported that twelve

  years-worth of handwritten notebooks detailing illegal political payments to Argentine

  government officials had led to dozens of arrests.

         70.     Oscar Centeno, who was employed as a driver by Roberto Baratta, (deputy to

  Julio De Vido- the former Minister of Federal Planning during Kirchner’s presidency) kept

  handwritten notebooks where he meticulously detailed delivering bags of cash to government

  officials during the period from 2003 to 2015.

         71.     Centeno gave eight of his notebooks to Diego Cabot, a journalist at Argentine

  newspaper La Nacion. Cabot worked on a story for months and then passed the notebooks on to

  Argentine prosecutor Carlos Stornelli.

         72.     In the handwritten notebooks, Centeno meticulously detailed the bribe payments-

  in the form of bags of cash- that various Argentine business people gave Centeno. Centeno

  recorded the times and even the weights of bags of money he delivered while driving around

  Buenos Aires. In the Notebooks, Centeno listed the addresses he visited and various other

  details, such as how often Baratta went to the gym.

         73.     Centeno’s entries in the Notebooks describe how the monies ended up in the

  hands of Roberto Baratta, one of the most trusted officials of former Planning minister Julio De

  Vido. On almost all occasions, Centeno delivered the money to officials in the Executive Branch



                                                   14
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 15 of 94 PageID #: 166




  in the Argentine government or to their private secretaries at the Presidential Residence at Olivos

  or the Executive Mansion where former president Cristina Fernandez de Kirchner and the late

  Nestor Kirchner lived.

         74.     By the end of August 2018 at least 26 high-profile individuals were arrested, with

  15 prominent business leaders and two high-ranking government figures striking plea deals with

  the government. Investigators also raided the homes owned by Cristina Fernandez de Kircher.

         75.     Claudio Bonadio, the federal judge in the Notebooks case, stated that the

  Notebooks and other related evidence exposed “a criminal organization made up of public

  officials between the years 2005 and 2015 [that] sought the payment of illegitimate sums of

  money from numerous private citizens, many of them public works contractors.”

         76.     Confessions in the case were prompted by a recent Argentine law that went into

  effect in 2016 and established a mechanism for criminal suspects to negotiate leniency in

  exchange for cooperation with law enforcement officials. This change in legal criminal

  procedure resembles the legal change that took place in Brazil and paved the way for the Lavo

  Jato, i.e., the “Car Wash” investigation which led to the successful prosecutions of dozens of

  politicians and business people.

         77.     Centeno’s notebooks specifically detailed bribe payments from Ternium to

  Argentine government officials. For example, on May 29, 2008 Centeno named Hector Zabaleta

  for the first time, writing “I took [Baratta] to the Techint building to meet Hector, gave him the

  bag and took him to his apartment. We went to leave the bags to Uruguay 1306 [i.e. the

  Executive Mansion] for Daniel Munoz [then private secretary to Nestor Kirchner].”

         78.     Seventy-two-year-old Hector Zabaleta has been linked to Techint for 48 years and

  is on the boards of almost thirty companies in Argentina, almost all of which are in turn linked to



                                                  15
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 16 of 94 PageID #: 167




  Techint and its executives, including Rocca. At Ternium, Zabaleta managed a floor with

  restricted access. Zabaleta had secretaries and a safe which he was readily able to replenish.

  Zabaleta’s ready access to Company funds and his high security clearance within the Company

  indicate that Ternium’s upper level management entrusted Zabaleta with significant authority

  and considered him a member of their inner circle.

          79.     In August 2018 Argentine prosecutors charged Zabaleta in the Notebooks Case,

  along with Ternium Corporate Director Luis Betnaza.

          80.     According to an article in the Buenos Aires Times, Betnaza travelled to

  Venezuela several times with Ternium CEO Daniel Novegil in connection with their negotiations

  with Venezuelan officials over Sidor.

          81.     According to the same article, U.S. government cables from reveal that Ternium

  was trying to persuade Cristina Fernandez de Kircher to intervene on the Company’s behalf with

  Hugo Chavez.

          82.     On November 27, 2018 news outlets reported that Judge Bonadio had formally

  charged Defendant Rocca in the Notebooks Case. The judge charged Rocca with payment of

  bribes and illicit association.

          83.     The charges against Rocca came after Rocca provided a statement as part of the

  investigation that one of his Company’s executives (Hector Zabaleta, at the instruction of

  Ternium Corporate Director Luis Betnaza) paid an undisclosed amount of cash to Argentine

  government officials in eight monthly installments in 2008. As Zabaleta and Betnaza testified,

  driver Oscar Centeno drove Roberto Baratta to the second subbasement of the Ternium building

  where no cameras could detect his vehicle. These eight trips took place between April and

  December 2008. Each time, Zabaleta gave Baratta a bag of money filled with cash. The bags of



                                                16
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 17 of 94 PageID #: 168




  money were bribe payments to Argentine government officials in exchange for their intervention

  with the Venezuelan government to procure a good deal for Ternium in connection with the sale

  of Sidor. After Zabaleta handed the bags of cash to Baratta, Centeno drove Baratta to the

  Presidential Residence at Olivos or the Executive Mansion to deliver the bribe payments directly

  to members of the Executive Branch of the Argentine government or their private secretaries.

  The government officials were working for then-President Cristina Fernandez de Kirchner’s

  administration. The payments were to speed up a compensation payment from Hugo Chavez for

  the nationalization of Sidor. The judge set a $103 million bond and forbade Rocca from leaving

  the country.

          84.    On this news, Ternium’s stock dropped fell $1.42 per share or nearly 5%, trading

  at over eight times the previous day’s volume, to close at $28.02 per share on November 27,

  2018.

          85.    While Rocca disclaimed having been aware of or authorizing the bribe payments,

  Rocca became directly involved with Sidor after Venezuela announced nationalization plans.

  For example, a May 15, 2007 Reuters article quotes Luis Betnaza as describing Rocca’s role in

  meeting with the Venezuelan government concerning Sidor. On May 15, 2007, Betnaza told

  Reuters that Rocca, Novegil and Ternium Sidor Executive President Julian Eguren would meet

  with Venezuelan Vice President Jorge Rodriguez. The article stated that despite the fact that

  Nestor Kirchner and Hugo Chavez are “South American allies and fellow leftists” Kirchner had

  telephoned Chavez on Ternium’s behalf.

          86.    Indeed, the November 27, 2018 charge against Rocca which Judge Bonadio

  signed states that Rocca participated in the bribe payments and given his position as well as other




                                                  17
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 18 of 94 PageID #: 169




  evidence adduced in the Notebooks Case, it was impossible that he was unaware of the bribe

  payments.

          Testimony Confirms Ternium’s Illegal Bribery Scheme

          87.     On August 7, 2018 Hector Zabaleta testified before the National Prosecutor’s

  Office for Federal Criminal and Correctional Matters in Buenos Aires, Argentina. Zabaleta

  testified as follows2:

          88.     About ten days before making delivery of the first of a series of bribe payments,

  Roberto Baratta (former Undersecretary of Management Coordination and Control at the

  Planning Ministry in the Kirchner government) telephoned Zabaleta. This conversation was

  friendly, with Barratta informing Zabaleta that he was Vice Minister to De Vido, (then Minister

  of Federal Planning, Public Investment and Services) and that he had spoken to Luis Betnaza,

  Ternium’s corporate director, who gave him Zabaleta’s phone number so that he could call him.

  During the call, Baratta told Zabaleta that Ternium must make payments to Baratta in dollars

  pursuant to Ternium’s agreement with the Argentine government. Zabaleta informed Baratta that

  he could only give him pesos, not dollars because Ternium didn’t have the liquidity for dollars.

          89.     After this first telephone call with Baratta, Zabaleta spoke to Betnaza, who told

  him that Ternium had an agreement with the government, and provided a figure, which in pesos,

  equaled approximately one million dollars. Zabaleta told Betnaza that dollars wouldn’t work

  because “there weren’t any” whereupon Betnaza told Zabaleta to arrange making the payments

  directly with Baratta and “see what [Zabaleta] could do.”

          90.     After these conversations transpired, Baratta then came to Zabaleta looking for

  money. Zabaleta estimated that this was the largest package of all the deliveries, calculating that


  2
   An original and an English translation of Hector Zabaleta’s testimony is attached hereto as
  Exhibit A.
                                                  18
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 19 of 94 PageID #: 170




  it could have been approximately two million pesos. Zabaleta brought a travel bag containing

  the money to the second subbasement of the Ternium building where he met Baratta. Baratta

  grabbed the bag containing the money and left it on the floor of the backseat of the car he came

  in, which was a Toyota Corolla.

         91.     Between the months of April and December 2008 Baratta came to the second

  subbasement of the Ternium building eight times, to pick up eight separate bribery payments in

  bags containing cash. Each time, Zabaleta met Baratta and gave him the bag of cash. Zabaleta

  made the bribery payments to Baratta between the months of April and December 2008.

         92.     Baratta always picked up the money in the same car, a Toyota Corolla that Oscar

  Centeno drove.

         93.     Like the first delivery, Zabaleta made subsequent deliveries to Baratta in packages

  with the cash stuffed in brown paper envelopes with pleats that would make them open wider.

         94.     Baratta telephoned Zabaleta prior to each delivery, each time demanding dollars

  and insisting that pesos didn’t work, making various threats each time, but eventually becoming

  resigned to taking pesos.

         95.     Zabaleta made all the deliveries to Baratta in the second basement of the Techint

  building at Della Peolera 297. There were no cameras in the second basement which could show

  cars passing, which is why Zabaleta and Baratta arranged for the deliveries to take place there.

         96.     Zabaleta directly ordered security personnel to raise the entry barrier in the

  Techint building garage and on one or two occasions waited for Baratta outside. He then he got

  into Baratta’s car and they entered the parking garage together.




                                                  19
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 20 of 94 PageID #: 171




         97.    Zabaleta was always the individual who delivered the money to Baratta. He

  estimates that all of the deliveries combined totaled fifteen to twenty million pesos (between

  $1.14 and $1.53 million)3.

         98.    On August 10, 2018 Luis Betnaza provided an Investigative Statement to the

  Federal Prosecutor in Buenos Aires, Argentina.4 An investigative statement is an interview with

  the accused, not under oath and without an obligation by the accused to respond to questions or

  to make a statement.

         99.    Betnaza has been the Corporate director of Techint since 2001. He stated that he

  receives a salary of approximately $700,000 per month.

         100.   According to Betnaza’s Investigative Statement, Betnaza is accused of having

  entered into a criminal conspiracy with, among others, Roberto Baratta, Oscar Centeno, Julio

  Miguel de Vido, Nestor Carlos Kirchner, Hector Alberto Zabaleta and “other persons still

  unidentified” which developed its activities since approximately the beginning of 2008 until

  November 2015 whose purpose was to “organize a system of collection of funds in order to

  receive illegal money for the purpose of illegally enriching themselves, and to use part of those

  funds in the commission of other crimes, all while taking advantage of their positions as

  employees of the National Executive Branch.”

         101.   The conspiracy was led by Néstor Carlos Kirchner and Cristina Elisabet

  Fernández, who both held the position of President of the Argentine Republic, which they

  exercised between May 25, 2003 and December 9, 2007, and from December 10, 2007 until



  3
    On December 15, 2008, shortly before Ternium’s payment of the final bribe, the exchange rate
  was 13.11 pesos to one U.S. dollar.
  4
    An original and an English translation of Luis Betnaza’s Investigative Statement is attached
  hereto as Exhibit B. The testimonies and court statements referenced herein were not public and
  were obtained by Investors’ investigator.
                                                 20
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 21 of 94 PageID #: 172




  December 9, 2015, respectively. Driver Oscar Centeno delivered the monies alternatively to the

  holders of the executive branch or their private secretaries at Uruguay 1306 and Juncal 1411,

  Buenos Aires, at the Presidential Residence at Olivos, and at the Executive Mansion. Nestor

  Kirchner and Cristina Fernandez de Kirchner led the conspiracy. Part of this money was

  redistributed or payments were made to other public officials. The Kirchners placed Julio De

  Vido (then Minister of Federal Planning, Public Investment and Services) and Roberto Baratta in

  charge of carrying out the promised payments. For the most part, Baratta and his private

  secretary physically collected the payments.

         102.    In total, various Argentine businesses paid thirty-five million, six hundred forty-

  five thousand U.S. dollars to Argentine government officials during the course of the conspiracy.

         103.    Betnaza’s investigative statement details Betnaza’s, and in turn Ternium’s,

  participation in the conspiracy as follows:

         104.    Betnaza ordered Zabaleta to deliver money from Techint to Argentine

  government officials as follows:

         105.    On May 29, 2008 Zabaleta delivered a bag of money to Baratta at the Grupo

  Techint building located at Calle Della Paolera 299 in Buenos Aires, which was then delivered to

  Daniel Muñoz (private secretary of Nestor Kirchner) at Calle Uruguay 1306 in Buenos Aires.

         106.    On August 1, 2008, Zabaleta delivered a package of money to Baratta.

         107.    On August 27, 2008, Zabaleta delivered a package of money to Baratta at the

  Grupo Techint building which Baratta then delivered to Daniel Muñoz.

         108.    On October 30, 2008 Zabaleta entered a vehicle driven by Oscar Centeno, which

  then entered the underground level of the Grupo Techint building where Zabaleta delivered a

  package of money that was ultimately given to Daniel Muñoz.



                                                 21
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 22 of 94 PageID #: 173




         109.   Also on October 30, 2008, a person identified as “Ale,” on behalf of Grupo

  Techint, delivered the “dividends of the month” (consisting of approximately 400,000 pesos) to

  Baratta in the second underground level of the Grupo Techint building.

         110.   On December 3rd and 18th, 2008, Zabaleta delivered money to Baratta in the

  second underground level of the Grupo Techint building.

         111.   The charges state that Grupo Techint ordered all of the above payments.

         112.   Judge Bonadio asked Betnaza to explain the relationship between Grupo Techint

  and Venezuela.

         113.   Betnaza stated that Sidor was a company Techint/Ternium had that was dedicated

  to the production of steel, long and flat products and was the second largest steel company in

  Venezuela. Sidor was acquired by Grupo Techint (Ternium) during the era of Venezuelan

  President Caldera. Betnaza stated that 2003-2005 coincided with the era of a good relationship

  between Techint and the Chavez regime, where “the relationship with the Chavez regime was

  reasonable.” He stated that the first “attacks” by the Chavez regime came in 2005 and with some

  conflicts the Company got through the period until 2007.

         114.   Betnaza stated that beginning in 2007 its conflicts with the Chavez government

  surged. On May 1, 2007 the national government put a paid placement in the daily newspapers

  denouncing corruption among private entities, which is when the conflict with Venezuela

  worsened. President Chavez treated the Company as corrupt and stated his intent to nationalize

  Sidor. In April 2008, the Venezuelan government officially declared that it would nationalize

  Sidor and asked Ternium to exit it by the end of July 2008 so that the transfer in management

  could take place. Betnaza stated that Chavez began “harassing” the Company concerning non-




                                                22
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 23 of 94 PageID #: 174




  compliance with tax, environmental and labor laws, in part to lower the price of compensation

  for Sidor.

         115.    Betnaza stated that it was at that time that Pablo Brizzio and others nominated

  him to ask for help from the Argentine national government.

         116.    Betnaza stated that between February and March 2008 he spoke with the federal

  planning people in the Kirchner Government who maintained links with Venezuela. Betnaza

  stated that he attended presidential meetings with Chavez and a dinner at the home of Claudio

  Uberti (former head of the Argentine federal agency that regulates highway concessions who

  also had personal ties to Nestor Kirchner) which took place prior to the nationalization of Sidor.

  After a “friendly dinner” Uberti approached Betnaza and told him about Kirchner’s anger,

  alleging that the Company had not contributed financially to the government. Betnaza stated that

  he told Uberti that “Grupo Techint doesn’t make deals, ever, with politics.” Betnaza stated that

  it was his opinion that the conversation closed the link to Chavez.

         117.    But, at the beginning of 2008 Ternium appealed to the Argentine government and

  the officials at the Federal Planning Ministry who told Ternium to “make a contribution.”

  Betnaza state that DeVido raised the issue of a “contribution,” and that Baratta arranged the

  quantity of the payments and form of the payments. Thereafter, Betnaza attended meetings with

  the Chavez government concerning compensation for Sidor. Cristina Kirchner directed José

  María Olazagasti, the secretary of Minister of Federal Planning Julio De Vido, to attend these

  meetings. In the end, the amount agreed upon as compensation for Sidor was approximately one

  billion, nine hundred million dollars. Betnaza stated the financial closings happened at the end

  of 2008 and 2009 with the intervention of Cristina Kirchner.




                                                  23
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 24 of 94 PageID #: 175




         118.   When asked by the Judge Bonadio to discuss the bribe payments, Betnaza

  confirmed that between April and December 2008 the Kirchner Government requested Techint

  make cash contributions to Argentine officials and Betnaza gave specific instructions to Zabaleta

  on how to make the payments. Betnaza stated that Zabaleta had the confidence of the Techint

  Group though at the time he had no executive position because he was retired. Nevertheless,

  Zabaleta continued carrying out “personal business” for the Company and the shareholders.

         119.   Betnaza provided greater detail concerning the Venezuelan government takeover

  of Sidor and meetings and conversations between Ternium and Argentine government officials

  as it relates to the bribery scheme in his Testimonial Declaration. Betnaza gave his Testimonial

  Declaration (Declaracion Testimonial) on August 7, 2018 before the Federal Prosecutor and

  Authorizing Clerk. The Testimonial Declaration is made under oath, under penalty of perjury5.

         120.   In his Testimonial Declaration Betnaza testified, in part, as follows:

         121.   Pursuant to the agreement concerning the nationalization of Sidor, Ternium was

  required to hand over Sidor to the Venezuelan government between April and July 2008.

  Betnaza stated that after Ternium agreed to hand over its stake in Sidor to Venezuela “the

  situation became even more complicated.” Ternium went to the Argentine government to “ask

  them to give us a hand, to at least salvage compensation.” Argentine government officials,

  Uberti, De Vido, Olazagasti and Baratta began regularly traveling to Venezuela and in that

  context began demanding that Ternium make payments of cash to the Argentine government to

  get them “to deal with Venezuela.”

         122.   Betnaza then began to make trips to Venezuela to discuss the Venezuelan

  government’s nationalization of Sidor, along with others at Ternium, including Fernando Duelo


  5
    An original and English translation of Betnaza’s Testimonial Declaration is attached hereto and
  incorporated by reference herein as Exhibit C.
                                                 24
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 25 of 94 PageID #: 176




  (Ternium’s general counsel). They consistently traveled with Olazagasti. On one occasion,

  President Cristina Fernandez traveled with them to Venezuela and actively participated in chats

  with President Chavez concerning the takeover of and compensation for Sidor. On that occasion

  Betnaza suggested that they stay in a different hotel “in order to avoid raising suspicions so that

  no one would notice that Cristina was interceding between the Venezuelan government and the

  [C]ompany.” During the trip with Cristina Fernandez, Betnaza and the Ternium people stayed at

  the Hotel Euro Building. The party of Argentine government officials stayed at the Hotel

  Tamanco, where Betnaza and Cristina Fernandez met to discuss how the meetings with Chavez

  concerning Sidor had gone. Cristina Fernandez instructed Betnaza to speak with the Venezuelan

  Finance Minister at the time, Ali Rodriguez. Rodriguez was in charge of making the

  compensation payments to Ternium in connection with the Venezuelan government takeover of

  Sidor. Ternium and the Venezuelan Government had agreed that the amount of compensation

  for Sidor would be one billion, nine hundred seventy million dollars, with four hundred million

  dollars payable in advance and the rest payable in installments.

         123.    Betnaza testified that if Ternium had not paid the bribes to the Argentine

  government that they demanded, the government would not have interceded on behalf of

  Ternium in the conflict over Sidor.

         124.    Betnaza testified that he did not remember specifically which Argentine

  government official made the demand for money but that it might have been De Vido, Olazagsti,

  Baratta or Uberti. The demand for money was made directly to Betnaza.

         125.    Betnaza testified that until the situation with Venezuela and Sidor arose Ternium

  would not assent in the Argentine government’s demands for illegal contributions but that when




                                                  25
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 26 of 94 PageID #: 177




  the conflict with Venezuela arose “they got a commitment from us. The starting point was the

  conflict in Venezuela, the Achilles heel was Sidor, that is where the pursuit begins.”

         126.      Betnaza testified that he put Zabaleta in charge of dealing with the payments.

  Zabaleta in turn “met with Baratta and agreed on the mechanism for that.”

         127.      When the Prosecutor asked Betnaza how the money for the bribe payments was

  generated he stated “I don’t know how it was generated, and how they avoided the company’s

  internal regulations in order to obtain the money for the payments. [T]he person in charge of

  this, as I said, was Zabaleta, who managed an account that not only dealt with payments from the

  company, but with us as partners in the company. He did all of this. I made the decision, but I

  delegated the task to Zabaleta, who had total operational capacity. Zabaleta did not inform me of

  the payments. I told him that he had to come to an agreement with these people, and he took care

  of the issue.”

         The Charges Against Rocca Confirm Rocca’s Participation in and Knowledge of the

         Bribery Scheme

         128.      The charges against Rocca came after the (non-public) testimony of Zabaleta and

  Betnaza. The document charging Rocca with bribery and illicit association was signed by Judge

  Bonadio on November 27, 2018.6

         129.      The charging document affirms that, at the request of Luis Betnaza, Hector

  Zabaleta made eight bribe payments to Roberto Baratta between the months of May and

  December 2008 with Zabaleta providing Baratta bags or packages of money.

         130.      With respect to Rocca’s participation, the charging document states “we can

  affirm that Paolo Rocca participated together with Luis Maria Cayetano Betnaza in the acts


  6
    The portion of the charging document that sets forth Rocca’s responsibility along an English
  translation of such portion is attached hereto as Exhibit D.
                                                  26
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 27 of 94 PageID #: 178




  investigated in the present case, ordering the payments made to Roberto Baratta. In the first

  place, it should be noted that due to the position [Rocca] held, he could not be unaware of the

  existence of payments carried out by the Group to which he belonged.”

         131.   As evidence of Rocca’s knowledge of the bribery, the charging document cites an

  audio file provided by the Argentine Business Association [AEA] from a conference that took

  place on August 16, 2018 at the Hotel Sheraton where Rocca explained in great detail the

  situation that occurred in Venezuela with respect to Sidor, making it impossible that Rocca was

  unaware of the Argentine government’s monetary demands and the corresponding bribe

  payments.

         132.   The charging document also refers to a statement Betnaza made in his defense in

  which he stated that Claudio Uberti (former head of the Argentine Federal agency that regulates

  highway concessions (“OCCOVI”) and close friend of both Chavez and Kirchner) made the

  demand for money to him at a meeting during a February 2007 trip to Venezuela that Nestor

  Kirchner and Rocca attended, demonstrating that Rocca was present at a meeting where Kircher

  government officials requested the bribe payments from Betnaza that Ternium eventually made.

         133.   The charging document further states “another indication of the accused’s liability

  is provided to us through news articles added to the present proceedings, which show that during

  the period in which the payments were carried out, [Rocca] was heading negotiations with the

  Argentine and Venezuelan governments for the SIDOR plants in Venezuela.”

         134.   As for Rocca’s attempt to distance himself from knowledge of and participation

  of the bribery scheme based on the organization of the different companies in the Techint Group,

  the charging document states that Rocca’s lack of alleged knowledge was not credible, and that




                                                27
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 28 of 94 PageID #: 179




  he could not hide behind corporate framework: “the accused participated in negotiations for

  which the payments, attributed in these proceedings, would have been made.”

         135.   Rocca appealed the charges against him. On April 15, 2019 the appeals judges

  agreed to lift the charges, but asked Judge Bonadio to keep the investigation open to establish

  Rocca’s exact role in the bribery scheme.

         MATERIALLY FALSE AND MISLEADING STATEMENTS

         136.   Throughout the Class Period, Defendants made materially false and misleading

  statements about the Company’s business as well as its operational and compliance policies and

  practices. Specifically, Defendants made false and misleading statements in Ternium’s SEC

  filings and failed to make required disclosures in their Form 20-F SEC filings for fiscal years

  2013-2017 as described below:

         (a) Ternium carried out and concealed a bribery scheme to obtain favorable terms in
             connection with the Venezuelan Government’s takeover of Ternium’s ownership
             stake in Sidor;

         (b) Defendants falsely or misleadingly conveyed the terms of the sale of Ternium’s
             interest in Sidor, the payments it received therefrom and the circumstances
             surrounding the resolution of its dispute with the Venezuelan government related to
             the nationalization of Sidor;


         (c) Defendants falsely or misleading conveyed that Ternium and its directors, officers
             and employees complied with its Code of Conduct, Code of Ethics and Policy on
             Business Conduct which requires them, as a condition for employment to comply
             with all applicable laws and prohibits “the offering or receiving of bribes or any
             other form of improper payments;”


         (d) Defendants falsely stated that their internal controls over financial reporting were
             effective and Defendants Brizzio and Novegil filed Certifications stating that they
             complied with §302 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) when
             they were aware of, or deliberately reckless in disregarding, that the Company’s
             internal controls over financial reporting were deficient and that their Certifications
             were false; and



                                                 28
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 29 of 94 PageID #: 180




         (e) Defendants failed to make the appropriate risk disclosures required by Item 3 of
             Form 20-F.

         137.   Defendants knew that discovery of the foregoing misconduct could subject the

  Company and its executives to criminal and civil liability, endanger the Company’s reputation

  and lead to other regulatory scrutiny and financial risks, but Defendants hid the wrongful

  conduct nevertheless. As a result of Defendants’ false and misleading statements, Ternium’s

  shares traded at artificially inflated prices during the Class Period and members of the Class

  suffered significant losses and damages once the truth became known.

         138.   The statements herein were materially false and misleading when made because

  they omitted the following true facts, which were known to or recklessly disregarded by

  Defendants, including:

         (a) the Company’s internal controls were so inadequately designed and deficient that
             employees were able to, and did, engage in an unlawful bribery scheme;

         (b) the Company engaged in an unlawful bribery scheme in 2008 with the Kirchner
             Government to secure favorable terms in connection with Ternium’s transfer of its
             interest in Sidor to the Venezuelan government;

         (c) Ternium’s employees and executives violated the Company’s own mandatory Code
             of Conduct and Code of Ethics and Policy on Business Conduct;

         (d) the Company’s criminal and civil liability resulting from its involvement in an
             unlawful bribery scheme; and

         (e) the reputational risk posed by evidence of an unlawful bribery scheme.


         139.   Defendants’ false or misleading statements are detailed below.

         2014 False or Misleading Statements

         140.   On April 30, 2014, after market hours, Ternium filed a Form 20-F for the fiscal

  year ended December 31, 2013 with the SEC (the “2013 20-F”), which provided the Company’s

  year-end financial results and position. The 2013 20-F was signed by Defendant Brizzio. The

                                                29
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 30 of 94 PageID #: 181




  2013 20-F also contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002

  (“SOX”) by Defendants Novegil and Brizzio attesting to the accuracy of financial reporting, the

  disclosure of any material changes to the Company’s internal controls over financial reporting,

  and the disclosure of all fraud.

         141.      The 2013 20-F provided information concerning Ternium’s sale of its 59.7%

  interest in Sidor to a Venezuelan state-owned entity, stating in relevant part:

         On April 29, 2008, the National Assembly of Venezuela passed a resolution
         declaring that the shares of Sidor, together with all of its assets, were of public
         and social interest, and authorizing the Venezuelan government to take any action
         it deemed appropriate in connection with any such assets, including expropriation.
         On May 11, 2008, the President of Venezuela issued Decree Law 6058 ordering
         that Sidor and its subsidiaries and associated companies were transformed
         into state-owned enterprises (“empresas del Estado”), with Venezuela owning not
         less than 60% of their share capital. On May 7, 2009, Ternium completed the
         transfer of its entire 59.7% interest in Sidor to Corporación Venezolana de
         Guayana, or CVG, a Venezuelan state-owned entity.
                                           *       *        *
         Ternium’s cash flows for 2011 and 2012 include non-recurring payments
         received in connection with the transfer of our interest in Sidor to Venezuela.
         On May 7, 2009, we completed the transfer of our entire 59.7% interest in Sidor
         to CVG. Ternium agreed to receive an aggregate amount of USD1.97 billion as
         compensation for its Sidor shares. Ternium received payments from CVG,
         including interest, totaling USD953.6 million, USD767.4 million, USD133.1
         million and USD136.7 million in 2009, 2010, 2011 and 2012, respectively. With
         the last payment in October 2012, the pending dispute relating to the
         nationalization of Sidor was resolved.


         142.      The foregoing statement describing Ternium’s sale of its interest in Sidor and

  resolution of its dispute with the Venezuelan government for $1.97 billion was materially false

  and misleading when made because it omitted to disclose that the sale of its interest in Sidor for

  $1.97 billion was obtained only through Defendants’ undisclosed and illegal bribery scheme.

         143.      The 2013 Form 20-F referenced the Company Code of Conduct, stating in

  relevant part:


                                                   30
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 31 of 94 PageID #: 182




         We have adopted a code of conduct that applies to all directors, officers and
         employees, which is posted on our website and complies with the NYSE’s
         requirements, except that it does not require the disclosure of waivers of the code
         for directors and officers. In addition, we have adopted a supplementary code of
         ethics for senior financial officers which is also posted on our website.


         144.    The 2013 Form 20-F states that the text of Ternium’s code of conduct for

  employees is posted on its web site. The Code of conduct in effect during the Class Period and

  at the time Ternium filed its 2013 20-F, as posted on Ternium’s website states, in part7:

          This Code of Conduct defines guidelines and standards of integrity and
         transparency which must be complied with by all employees at all levels within
         Ternium.

         This Code is applied by offices, directors and managers, the Internal Audit
         Department and the Ternium Audit Committee.

         Agreement to comply with the provisions of this Code is a condition for
         employment in Ternium.

         Section 5.1 Compliance with the law: Employees must comply with applicable
         laws. All employees shall in all cases abide by the laws to which Ternium is
         subject, including the laws in force in the different countries in which Ternium
         has operations or dealings.

         5.12. Commercial Incentives; Bribery Prohibited. Commercial incentives must
         be consistent with applicable laws and market practice and must be approved in
         accordance with Ternium’s procedures.

         Employees should not give anything, for example, money, gifts, travel expenses,
         excessive entertainment or any other advantage to anyone, that is or could be
         construed as (1) intending to influence the decision of government officials or
         political representatives or the performance by them of a relevant function or
         activity, or (2) a violation of any applicable laws, or regulations…
         Employees should exercise particular care in dealing with government officials,
         which should be interpreted widely to include employees or officials of
         government agencies, government-affiliated entities or government-controlled
         entities, including government affiliated commercial entities (such as for



  7
    Ternium’s Second Code of Conduct quoted above was effective from November 5, 2013
  through July 2, 2018 whereupon it was replaced by Ternium’s third updated version of its Code
  of Conduct.
                                                  31
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 32 of 94 PageID #: 183




         example, State-owned companies), to ensure there can be no suggestion of
         impropriety.

         Bribery is Strictly Prohibited.

         As set forth in Ternium, S.A.’s Policy on Business Conduct, Ternium will not
         condone, under any circumstances, the offering or receiving of bribes or any
         other form of improper payments.

         Most countries have laws that make it illegal to engage in bribery, including U.S.
         Foreign Corrupt Practices Act. The OECD Anti-Bribery Convention establishes
         legally binding standards to criminalize bribery of foreign public officials in
         international business transactions. A breach of any of these laws is a serious
         offence which can result in fines for Ternium and imprisonment for individuals.

         145.      The foregoing statements were materially false or misleading when made or

  omitted material facts necessary to make such statements not misleading because: (1) Ternium in

  fact did not require its employees to comply with the Code of Conduct as a condition for

  employment: (2) Ternium knowingly condoned and engaged in the offering of bribes to

  government officials in order to secure favorable terms for the sale of its stake in Sidor to the

  Venezuelan government; (3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure.

         146.      Ternium’s 2013 20-F referenced the Company’s Code of Ethics, stating in

  relevant part:

         We have adopted a code of ethics that applies specifically to our principal
         executive officers, and principal financial and accounting officer and controller,
         as well as persons performing similar functions. We have also adopted a code of
         conduct that applies to all company employees, including contractors,
         subcontractors and suppliers.
         The text of our code of ethics for senior financial officers and code of conduct for
         employees        is       posted        on        our        web       site       at:
         http://www.ternium.com/en/ir/governance.


         147.      Ternium’s Code of Ethics for Senior Financial Officers referred to in Ternium’s

  2013 20-F states that it is intended to supplement the Company’s Code of Conduct and applies to

                                                  32
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 33 of 94 PageID #: 184




  “its principal executive officer, principal financial officer, principal accounting officer or

  controller or persons performing similar functions (collectively, the ‘Senior Financial

  Officers’).” The Code of Ethics states, in part that Senior Financial Officers will:

         Perform their responsibilities with a view to causing any reports or other documents
         prepared or reviewed by them, which are intended to be filed with the securities
         regulators having jurisdiction over the Company, or otherwise made public by the
         Company, to contain full, fair, accurate, timely and understandable disclosure; Comply
         with any governmental laws, rules and regulations applicable to their areas of
         responsibility; and Report without any delay and possible violation of this Code of
         Ethics to the Internal Audit Department.

         148.    Ternium’s Code of Ethics furthers states:

         Senior Financial Officers will be held accountable for their adherence to this Code of
         Ethics…The Audit Committee shall approve of any waiver of or amendment to this Code
         of Ethics. Waivers from and amendments to this Code of Ethics will be promptly
         disclosed in the manner prescribed by securities regulations applicable to the
         Company….The Company regards this Code of Ethics as its written code of ethics under
         Section 406 of the Act, complying with the standards set forth in SEC regulation S-K,
         Item 406 and Item 16B of Form 20-F.

         149.    The foregoing statements that were contained in the Company’s 2013 20-F and

  Ternium’s Code of Ethics were materially false or misleading when made or omitted material

  facts necessary to make such statements not misleading because: (1) Ternium’s Senior Financial

  Officers did not comply with “governmental laws, rules and regulations” because Ternium and

  its executives engaged in an unlawful bribery scheme which subjected the Company to criminal

  and civil exposure; and (2) none of Ternium’s Senior Financial Officers obtained waivers and/or

  amendments to the Code of Ethics that were disclosed.

         150.    In its 2013 20-F Ternium referenced its Policy on Business Conduct Statements

  stating, in relevant part: “Under NYSE standards, listed companies must adopt and disclose a

  code of business conduct and ethics for directors, officers and employees, and promptly disclose

  any waivers of the code for directors or executive officers.” Ternium’s Policy on Business



                                                   33
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 34 of 94 PageID #: 185




  Conduct (which was enacted on July 30, 2013) referenced in its Form 20-F is posted on

  Ternium’s website and provides that the Policy “sets forth principles and procedures designed to

  ensure that Ternium complies with the requirements of the Ternium Code of Conduct and

  various national laws prohibiting corruption which, in some cases, also criminalize bribery

  taking place outside their territories.”

          151.    Ternium’s Policy on Business Conduct states, in relevant part:

           Ternium expects its directors, officers and employees, its subsidiaries’ and
          Associated Persons’ directors, officers and employees, and any other person or
          entity representing the Company or its subsidiaries to conduct themselves
          properly in all business-related dealings with governmental agencies or entities,
          companies, or other governmental entities, and their respective officers,
          employees and other representatives. Ternium will not authorize, participate in,
          or tolerate any business practice that does not comply with, or violates the intent
          of this Policy.

          3.2 Management Responsibilities

          CEO of Ternium is responsible for ensuring that Ternium and its Controlled
          Subsidiaries conduct business in accordance with the Policy…the CEO…shall
          endeavor to foster a strong “culture of compliance” throughout the
          group.…The CEO has entrusted to the Chief Financial Officer (CFO) primary
          responsibility for this Policy as it relates to financial controls and accounting. In
          keeping with these responsibilities, Ternium will maintain a system of internal
          controls and make and keep books and records that accurately and fairly reflect
          transactions.

          4. Compliance with the Law

          As stated in the Ternium Code of Conduct, all persons subject to this Policy shall
          comply with all applicable laws, regulations and rules. This Policy has been
          designed so that compliance with this Policy will result in compliance with the
          relevant anti-bribery statutes in the various countries where Ternium or its
          Controlled Subsidiaries and Associated Persons operate do business or to which
          it or they may be subject.
          However, all persons subject to this Policy are required to comply with all local
          laws in the jurisdictions in which they are conducting business…

          5. Giving or receiving payment for improper conduct is prohibited
          …no person subject to this Policy shall propose, offer, promise, pay or deliver
          or authorize and other person to propose, offer, promise, pay, or deliver, directly

                                                   34
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 35 of 94 PageID #: 186




        or indirectly, any Thing of Value to any Public Official in order to induce such
        Public Official to perform or incur in an improper conduct.

        No person subject to this Policy shall request, accept, or agree to accept, directly
        or indirectly any Thing of Value from any Public Official, for the purpose of
        performing, directly or through a third party, an improper conduct.

        Things of Value should not be offered or provided to a Public Official for the
        purpose of:

     a. Influencing an act of decision by such Public Official (or as consideration
        therefore);

     b. Inducing such Public Official to do or omit to do any act;

     c. Inducing such Public Official to use his or her influence to affect or influence, for
        the benefit of Ternium or any of its Controlled Subsidiaries, any act, decision or
        resolution; or
     d. Securing any other improper advantage;

        In each case in order to (i) obtain (whether from such Public Official, his/her
        employer or any other person or entity) a contract or other business, (ii) direct a
        contract or other business to any person or entity; (iii) retain business, or (iv)
        obtain or retain any advantage in the course of business.

        Any such offers, gifts, payments, promises, agreements and authorizations
        made indirectly through a Public Official are also prohibited.
        …

        5.1 No Facilitating Payments.

        This Policy does not allow “facilitating payments,” or payments to Public
        Officials intended to expedite or secure performance of a routine administrative
        action from the Public Officials who ordinarily perform such actions.

        5.2 No Cash Payments

        …no payments for services or goods to any third party shall be made in physical
        cash other than documented petty cash disbursements and the permitted payments
        under the Charitable Contributions Authorization Manual.

        8.1 Consequence of Failure to Comply

        Failure to comply with this Policy will be grounds for termination or other
        disciplinary action.



                                                 35
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 36 of 94 PageID #: 187




         152.    The foregoing statements that were contained in the Company’s Policy on

  Business Conduct were materially false or misleading when made or omitted material facts

  necessary to make such statements not misleading because: 1) Ternium authorized the payment

  of bribes in contravention of the Policy; 2) Ternium’s CEO did not foster a culture of compliance

  with the Policy because he knew about or recklessly disregarded the payment of bribes to

  government officials; 3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure; 4) Ternium authorized and made

  multiple cash payments to public officials to secure favorable terms in connection with the sale

  of its stake in Sidor to the Venezuelan Government.

         153.    Item 3.D of Form 20-F requires filers to “prominently disclose risk factors that are

  specific to the company or its industry and make an offering speculative or one of high risk, in a

  section headed ‘Risk Factors.’” The instructions to Item 3.D state: “Risk factors should be

  concise and explain clearly how the risk affects the issuer or securities.”

         154.    Ternium’s 2013 20-F contained generalized disclosures related to price volatility

  and risk related to the Company’s operations in Latin America as well as specific risks related to

  “economic and political instability in Argentina” as follows:


         Economic and political instability in Argentina, which resulted in a severe recession in
         2002, may occur in the future, thereby adversely affecting our business, financial
         condition and results.
         Our business and results of operations in Argentina have closely followed
         macroeconomic conditions. Domestic sales of Siderar were severely affected by
         Argentina’s recession during 2001 and 2002. While the domestic economic recovery over
         the 2003 – 2008 period led to a recovery of steel shipments to the Argentine domestic
         market, the downturn in the global economy in the last quarter of 2008 reached the
         Argentine economy and had a significant adverse impact on our shipments to the
         Argentine domestic market until their recovery beginning in the second quarter of 2009.
         More recently, a slowdown in economic activity in Argentina in 2012 resulted in a year-
         over-year decrease in steel shipments. The Argentine economy is currently facing
         significant challenges. Inflation is high, as further discussed below, leading to increasing

                                                   36
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 37 of 94 PageID #: 188




         labor unrest. In addition, the economy has been affected by supply constraints and capital
         investment in general has declined significantly due to, among other factors, political,
         economic and financial uncertainties and government actions, including price and foreign
         exchange controls, import restrictions, export taxes, an increased level of government
         intervention in, or limitations to, the conduct of business in the private sector, and other
         measures affecting investor confidence. For example, in February 2011, the Argentine
         government imposed controls on the price of steel products sold in Argentina, including
         products sold by Siderar, and required that sales of steel products be invoiced in
         Argentine pesos. Although Ternium believes that price controls are illegal under
         Argentine law and these measures were ultimately revoked, other price controls or
         similar measures could be imposed in the future. Inflation and declining capital
         investment may affect growth and, accordingly, cause demand for our local subsidiary’s
         products in the domestic market to drop. Economic conditions in Argentina have
         deteriorated rapidly in the past and may deteriorate rapidly in the future. The Argentine
         economy may not continue to grow and economic instability may increase. Our business
         and results of operations in Argentina could be adversely affected by rapidly changing
         economic conditions in Argentina or by the Argentine government’s policy response to
         such conditions.

         155.    Notwithstanding the disclosure requirement set forth in Item 3.D, Ternium’s Item

  3.D disclosures contained in its 2013 20-F were incomplete and therefore materially misleading

  because Defendants failed to disclose the following risks, each of which stemmed from

  Defendants’ paying illegal bribes in exchange for favorable terms in connection with the sale of

  Sidor: (i) the risk that public disclosure of the bribery scheme would result in Ternium’s

  executives facing criminal charges in Argentina; (ii) the risk that public disclosure of the bribery

  scheme would result in the Company and/or its executives incurring fines and penalties; (iii) the

  risk that public disclosure of the bribery scheme would result in the Company’s criminal and/or

  civil liability in the United States and other countries in which it does business; and (iv) the risk

  that public disclosure of the bribery scheme would result in a loss of investor confidence and a

  corresponding decline in the price of Ternium ADS. Additionally, notwithstanding the litany of

  risks Ternium detailed related to doing business in Argentina Ternium consciously omitted to

  disclose the risks related to bribery and corruption providing investors with the false reassurance

  that such corruption was not a risk to Ternium’s business.

                                                   37
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 38 of 94 PageID #: 189




         156.    During the 2008 fiscal year, Ternium’s internal control over financial reporting

  was ineffective because Company funds were used to pay bribes which were not accurately

  accounted for in the Company’s financial statements. Nevertheless, Ternium’s 2008 20-F, filed

  with the SEC on June 30, 2009 (“2008 20-F”) falsely states that “management has concluded that

  Ternium’s internal control over financial reporting, as of December 31, 2008, is effective to

  provide reasonable assurance regarding the reliability of financial reporting and the preparation

  of financial statements for external purposes.” Likewise, each of the Company’s subsequent

  Forms 20-F’s filed prior to the start of the Class Period stated that Ternium’s internal control

  over financial reporting was effective and that “there were no changes in our internal control

  over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the

  Exchange Act) that have materially affected, or are reasonably likely to materially affect, our

  internal control over financial reporting.”

         157.    Ternium’s 2013 20-F contained SOX certifications signed by Defendants Novegil

  and Brizzio attesting to the integrity of the Company’s internal controls. The Company’s 2013

  20-F states that the Company’s internal control over financial reporting was effective to provide

  reasonable assurance regarding the reliability of financial reporting and the preparation of

  financial statements for external purposes:

         Management’s report on internal control over financial reporting
         Management is responsible for establishing and maintaining adequate internal control
         over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under
         the Securities Exchange Act of 1934). Ternium’s internal control over financial reporting
         was designed by management to provide reasonable assurance regarding the reliability of
         financial reporting and the preparation and fair presentation of its financial statements for
         external purposes in accordance with IFRS.
         Because of its inherent limitations, internal control over financial reporting may not
         prevent or detect misstatements or omissions. In addition, projections of any evaluation
         of effectiveness to future periods are subject to the risk that controls may become
         inadequate because of changes in conditions, or that the degree of compliance with the
         policies or procedures may deteriorate.

                                                  38
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 39 of 94 PageID #: 190




         Management conducted its assessment of the effectiveness of Ternium’s internal control
         over financial reporting based on the framework in Internal Control—Integrated
         Framework (1992) issued by the Committee of Sponsoring Organizations of the
         Treadway Commission.
         Based on this assessment, management has concluded that Ternium’s internal control
         over financial reporting, as of December 31, 2013, is effective to provide reasonable
         assurance regarding the reliability of financial reporting and the preparation of financial
         statements for external purposes.

         ***
         Change in Internal Control over Financial Reporting
         During the period covered by this report, there were no changes in our internal control
         over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under
         the Exchange Act) that have materially affected, or are reasonably likely to materially
         affect, our internal control over financial reporting.


         158.     Because Ternium’s internal control over financial reporting was ineffective in

  2008, and because there were no changes to the Company’s internal control over financial

  reporting since 2008, the Company’s statement in its 2013 20-F concerning the effectiveness of

  its internal control over financial reporting is false and misleading.

         159.    On April 30, 2014, Defendants Brizzio and Novegil each signed and filed SOX

  certifications attesting that they were responsible for establishing and maintaining disclosure

  controls and procedures and internal control over financial reporting and had: (i) designed such

  internal control to ensure that material information relating to the Company is made known to

  them timely, (ii) designed such internal control to provide reasonable assurance regarding the

  reliability of financial reporting and financial statements in accordance with generally accepted

  accounting principles, (ii) evaluated the internal controls over financial reporting, and disclosed

  any change in the company’s internal control over financial reporting. They also certified that

  they had reviewed the 20-F and that it does not contain any untrue statement of a material fact, or

  omit to state a material fact, necessary to make the statements made, in light of the circumstances

  under which the statements were made, not misleading. They further certified that they disclosed

                                                   39
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 40 of 94 PageID #: 191




  to the Company’s auditors and board of directors: (a) all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting; and (b) any

  fraud, whether or not material, that involves management.

          160.    Brizzio’s and Novegil’s certifications were false and misleading because Brizzio

  and Novegil were aware that: a) Ternium’s internal control over financial reporting was not

  properly designed, was deficient, had material weaknesses, and had been circumvented by

  management to carry out a bribery scheme with corrupt Argentine and Venezuelan officials to

  secure a higher price for the sale of Ternium’s interest in Sidor and b) they had not disclosed the

  material fraud involving Ternium’s bribery scheme which subjected the Company and its

  executives to criminal and civil liability and reputational damage.



          2015 False or Misleading Statements

          161.    On June 1, 2015 Ternium filed a Form 20-F for the fiscal year ended December

  31, 2014 with the SEC (the “2014 20-F”), which provided the Company’s year-end financial

  results and position. The 2014 20-F was signed by Defendant Brizzio. The 2014 20-F also

  contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

  Defendants Novegil and Brizzio attesting to the accuracy of financial reporting, the disclosure of

  any material changes to the Company’s internal controls over financial reporting, and the

  disclosure of all fraud.

          162.    The 2014 20-F provided information concerning Ternium’s sale of its 59.7%

  interest in Sidor to a Venezuelan state-owned entity, stating in relevant part:

          On April 29, 2008, the National Assembly of Venezuela passed a resolution
          declaring that the shares of Sidor, together with all of its assets, were of public
          and social interest, and authorizing the Venezuelan government to take any action
          it deemed appropriate in connection with any such assets, including expropriation.

                                                   40
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 41 of 94 PageID #: 192




         On May 11, 2008, the President of Venezuela issued Decree Law 6058 ordering
         that Sidor and its subsidiaries and associated companies were transformed
         into state-owned enterprises (“empresas del Estado”), with Venezuela owning not
         less than 60% of their share capital. On May 7, 2009, Ternium completed the
         transfer of its entire 59.7% interest in Sidor to Corporación Venezolana de
         Guayana, or CVG, a Venezuelan state-owned entity.
                                           *       *       *
         Ternium’s cash flows for 2011 and 2012 include non-recurring payments
         received in connection with the transfer of our interest in Sidor to Venezuela.
         On May 7, 2009, we completed the transfer of our entire 59.7% interest in Sidor
         to CVG. Ternium agreed to receive an aggregate amount of USD1.97 billion as
         compensation for its Sidor shares. Ternium received payments from CVG,
         including interest, totaling USD953.6 million, USD767.4 million, USD133.1
         million and USD136.7 million in 2009, 2010, 2011 and 2012, respectively. With
         the last payment in October 2012, the pending dispute relating to the
         nationalization of Sidor was resolved.


         163.      The foregoing statement describing Ternium’s sale of its interest in Sidor and

  resolution of its dispute with the Venezuelan government for $1.97 billion was materially false

  and misleading when issued because it omitted to disclose that the sale of its interest in Sidor for

  $1.97 billion was obtained only through Defendants’ undisclosed and illegal bribery scheme.

         164.      The 2014 Form 20-F referenced the Company Code of Conduct, stating in

  relevant part:

         We have adopted a code of conduct that applies to all directors, officers and
         employees, which is posted on our website and complies with the NYSE’s
         requirements, except that it does not require the disclosure of waivers of the code
         for directors and officers. In addition, we have adopted a supplementary code of
         ethics for senior financial officers which is also posted on our website.


         165.      The 2014 Form 20-F states that the text of Ternium’s code of conduct for

  employees is posted on its web site. The Code of conduct in effect during the Class Period and

  at the time Ternium filed its 2014 20-F, as posted on Ternium’s website states, in part:

          This Code of Conduct defines guidelines and standards of integrity and
         transparency which must be complied with by all employees at all levels within
         Ternium.

                                                  41
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 42 of 94 PageID #: 193




         This Code is applied by offices, directors and managers, the Internal Audit
         Department and the Ternium Audit Committee.

         Agreement to comply with the provisions of this Code is a condition for
         employment in Ternium.

         Section 5.1 Compliance with the law: Employees must comply with applicable
         laws. All employees shall in all cases abide by the laws to which Ternium is
         subject, including the laws in force in the different countries in which Ternium
         has operations or dealings.

         5.12. Commercial Incentives; Bribery Prohibited. Commercial incentives must
         be consistent with applicable laws and market practice and must be approved in
         accordance with Ternium’s procedures.

         Employees should not give anything, for example, money, gifts, travel expenses,
         excessive entertainment or any other advantage to anyone, that is or could be
         construed as (1) intending to influence the decision of government officials or
         political representatives or the performance by them of a relevant function or
         activity, or (2) a violation of any applicable laws, or regulations…
         Employees should exercise particular care in dealing with government officials,
         which should be interpreted widely to include employees or officials of
         government agencies, government-affiliated entities or government-controlled
         entities, including government affiliated commercial entities (such as for
         example, State-owned companies), to ensure there can be no suggestion of
         impropriety.

         Bribery is Strictly Prohibited.

         As set forth in Ternium, S.A.’s Policy on Business Conduct, Ternium will not
         condone, under any circumstances, the offering or receiving of bribes or any
         other form of improper payments.

         Most countries have laws that make it illegal to engage in bribery, including U.S.
         Foreign Corrupt Practices Act. The OECD Anti-Bribery Convention establishes
         legally binding standards to criminalize bribery of foreign public officials in
         international business transactions. A breach of any of these laws is a serious
         offence which can result in fines for Ternium and imprisonment for individuals.

         166.   The foregoing statements were materially false or misleading when made or

  omitted material facts necessary to make such statements not misleading because: (1) Ternium in

  fact did not require its employees to comply with the Code of Conduct as a condition for



                                                42
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 43 of 94 PageID #: 194




  employment: (2) Ternium knowingly condoned and engaged in the offering of bribes to

  government officials in order to secure favorable terms for the sale of its stake in Sidor to the

  Venezuelan government; (3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure.

         167.      Ternium’s 2014 20-F referenced the Company’s Code of Ethics, stating in

  relevant part:

         We have adopted a code of ethics that applies specifically to our principal
         executive officers, and principal financial and accounting officer and controller,
         as well as persons performing similar functions. We have also adopted a code of
         conduct that applies to all company employees, including contractors,
         subcontractors and suppliers.
         The text of our code of ethics for senior financial officers and code of conduct for
         employees        is       posted        on        our        web       site       at:
         http://www.ternium.com/en/ir/governance.


         168.      Ternium’s Code of Ethics for Senior Financial Officers referred to in its 2014 20-

  F states that it is intended to supplement the Company’s Code of Conduct and applies to “its

  principal executive officer, principal financial officer, principal accounting officer or controller

  or persons performing similar functions (collectively, the ‘Senior Financial Officers’).” The

  Code of Ethics states, in part that Senior Financial Officers will:

         Perform their responsibilities with a view to causing any reports or other documents
         prepared or reviewed by them, which are intended to be filed with the securities
         regulators having jurisdiction over the Company, or otherwise made public by the
         Company, to contain full, fair, accurate, timely and understandable disclosure; Comply
         with any governmental laws, rules and regulations applicable to their areas of
         responsibility; and Report without any delay and possible violation of this Code of
         Ethics to the Internal Audit Department.

         169.      Ternium’s Code of Ethics furthers states:

         Senior Financial Officers will be held accountable for their adherence to this Code of
         Ethics…The Audit Committee shall approve of any waiver of or amendment to this Code
         of Ethics. Waivers from and amendments to this Code of Ethics will be promptly
         disclosed in the manner prescribed by securities regulations applicable to the

                                                   43
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 44 of 94 PageID #: 195




         Company….The Company regards this Code of Ethics as its written code of ethics under
         Section 406 of the Act, complying with the standards set forth in SEC regulation S-K,
         Item 406 and Item 16B of Form 20-F.

         170.    The foregoing statements that were contained in the Company’s 2014 20-F and

  Ternium’s Code of Ethics were materially false or misleading when made or omitted material

  facts necessary to make such statements not misleading because: (1) Ternium’s Senior Financial

  Officers did not comply with “governmental laws, rules and regulations” because Ternium and

  its executives engaged in an unlawful bribery scheme which subjected the Company to criminal

  and civil exposure; and (2) none of Ternium’s Senior Financial Officers obtained waivers and/or

  amendments to the Code of Ethics that were disclosed.

         171.    In its 2014 20-F Ternium referenced its Policy on Business Conduct Statements

  stating, in relevant part: “Under NYSE standards, listed companies must adopt and disclose a

  code of business conduct and ethics for directors, officers and employees, and promptly disclose

  any waivers of the code for directors or executive officers.” Ternium’s Policy on Business

  Conduct referenced in its Form 20-F is posted on Ternium’s website and provides that the Policy

  “sets forth principles and procedures designed to ensure that Ternium complies with the

  requirements of the Ternium Code of Conduct and various national laws prohibiting corruption

  which, in some cases, also criminalize bribery taking place outside their territories.”

         172.    Ternium’s Policy on Business Conduct states, in relevant part:

          Ternium expects its directors, officers and employees, its subsidiaries’ and
         Associated Persons’ directors, officers and employees, and any other person or
         entity representing the Company or its subsidiaries to conduct themselves
         properly in all business-related dealings with governmental agencies or entities,
         companies, or other governmental entities, and their respective officers,
         employees and other representatives. Ternium will not authorize, participate in,
         or tolerate any business practice that does not comply with, or violates the intent
         of this Policy.

         3.2 Management Responsibilities

                                                   44
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 45 of 94 PageID #: 196




        CEO of Ternium is responsible for ensuring that Ternium and its Controlled
        Subsidiaries conduct business in accordance with the Policy…the CEO…shall
        endeavor to foster a strong “culture of compliance” throughout the
        group.…The CEO has entrusted to the Chief Financial Officer (CFO) primary
        responsibility for this Policy as it relates to financial controls and accounting. In
        keeping with these responsibilities, Ternium will maintain a system of internal
        controls and make and keep books and records that accurately and fairly reflect
        transactions.

        4. Compliance with the Law

        As stated in the Ternium Code of Conduct, all persons subject to this Policy shall
        comply with all applicable laws, regulations and rules. This Policy has been
        designed so that compliance with this Policy will result in compliance with the
        relevant anti-bribery statutes in the various countries where Ternium or its
        Controlled Subsidiaries and Associated Persons operate do business or to which
        it or they may be subject.
        However, all persons subject to this Policy are required to comply with all local
        laws in the jurisdictions in which they are conducting business…

        5. Giving or receiving payment for improper conduct is prohibited
        …no person subject to this Policy shall propose, offer, promise, pay or deliver
        or authorize and other person to propose, offer, promise, pay, or deliver, directly
        or indirectly, any Thing of Value to any Public Official in order to induce such
        Public Official to perform or incur in an improper conduct.

        No person subject to this Policy shall request, accept, or agree to accept, directly
        or indirectly any Thing of Value from any Public Official, for the purpose of
        performing, directly or through a third party, an improper conduct.

        Things of Value should not be offered or provided to a Public Official for the
        purpose of:

     e. Influencing an act of decision by such Public Official (or as consideration
        therefore);

     f. Inducing such Public Official to do or omit to do any act;

     g. Inducing such Public Official to use his or her influence to affect or influence, for
        the benefit of Ternium or any of its Controlled Subsidiaries, any act, decision or
        resolution; or
     h. Securing any other improper advantage;

        In each case in order to (i) obtain (whether from such Public Official, his/her
        employer or any other person or entity) a contract or other business, (ii) direct a

                                                 45
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 46 of 94 PageID #: 197




         contract or other business to any person or entity; (iii) retain business, or (iv)
         obtain or retain any advantage in the course of business.

         Any such offers, gifts, payments, promises, agreements and authorizations
         made indirectly through a Public Official are also prohibited.
         …

         5.1 No Facilitating Payments.

         This Policy does not allow “facilitating payments,” or payments to Public
         Officials intended to expedite or secure performance of a routine administrative
         action from the Public Officials who ordinarily perform such actions.

         5.2 No Cash Payments

         …no payments for services or goods to any third party shall be made in physical
         cash other than documented petty cash disbursements and the permitted payments
         under the Charitable Contributions Authorization Manual.

         8.1 Consequence of Failure to Comply

         Failure to comply with this Policy will be grounds for termination or other
         disciplinary action.


         173.    The foregoing statements that were contained in the Company’s Policy on

  Business Conduct were materially false or misleading when made or omitted material facts

  necessary to make such statements not misleading because: 1) Ternium authorized the payment

  of bribes in contravention of the Policy; 2) Ternium’s CEO did not foster a culture of compliance

  with the Policy because he knew about or recklessly disregarded the payment of bribes to

  government officials; 3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure; 4) Ternium permitted multiple

  cash payments to public officials to secure favorable terms in connection with the sale of its

  stake in Sidor to the Venezuelan Government.

         174.    Item 3.D of Form 20-F requires filers to “prominently disclose risk factors that are

  specific to the company or its industry and make an offering speculative or one of high risk, in a

                                                  46
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 47 of 94 PageID #: 198




  section headed ‘Risk Factors.’” The instructions to Item 3.D state: “Risk factors should be

  concise and explain clearly how the risk affects the issuer or securities.”

         175.    Ternium’s 2014 20-F contained generalized disclosures related to price volatility

  and risk related to the Company’s operations in Latin America as well as specific risks related to

  “economic and political instability in Argentina” as follows:



         Economic and political instability in Argentina, which resulted in a severe recession in
         2002, may occur in the future, thereby adversely affecting our business, financial
         condition and results.
         Our business and results of operations in Argentina have closely followed
         macroeconomic conditions. Domestic sales of Siderar were severely affected by
         Argentina’s recession during 2001 and 2002. While the domestic economic recovery over
         the 2003 – 2008 period led to a recovery of steel shipments to the Argentine domestic
         market, the downturn in the global economy in the last quarter of 2008 reached the
         Argentine economy and had a significant adverse impact on our shipments to the
         Argentine domestic market until their recovery beginning in the second quarter of 2009.
         More recently, a slowdown in economic activity in Argentina in 2012 resulted in a year-
         over-year decrease in steel shipments. The Argentine economy is currently facing
         significant challenges. Inflation is high, as further discussed below, leading to increasing
         labor unrest. In addition, the economy has been affected by supply constraints and capital
         investment in general has declined significantly due to, among other factors, political,
         economic and financial uncertainties and government actions, including price and foreign
         exchange controls, import restrictions, export taxes, an increased level of government
         intervention in, or limitations to, the conduct of business in the private sector, and other
         measures affecting investor confidence. For example, in February 2011, the Argentine
         government imposed controls on the price of steel products sold in Argentina, including
         products sold by Siderar, and required that sales of steel products be invoiced in
         Argentine pesos. Although Ternium believes that price controls are illegal under
         Argentine law and these measures were ultimately revoked, other price controls or
         similar measures could be imposed in the future. Inflation and declining capital
         investment may affect growth and, accordingly, cause demand for our local subsidiary’s
         products in the domestic market to drop. Economic conditions in Argentina have
         deteriorated rapidly in the past and may deteriorate rapidly in the future. The Argentine
         economy may not continue to grow and economic instability may increase. Our business
         and results of operations in Argentina could be adversely affected by rapidly changing
         economic conditions in Argentina or by the Argentine government’s policy response to
         such conditions.




                                                   47
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 48 of 94 PageID #: 199




         176.    Notwithstanding the disclosure requirement set forth in Item 3.D, Ternium’s Item

  3.D disclosures contained in its 2014 20-F were incomplete and therefore materially misleading

  because Defendants failed to disclose the following risks, each of which stemmed from

  Defendants’ paying illegal bribes in exchange for favorable terms in connection with the sale of

  Sidor: (i) the risk that public disclosure of the bribery scheme would result in Ternium’s

  executives facing criminal charges in Argentina; (ii) the risk that public disclosure of the bribery

  scheme would result in the Company and/or its executives incurring fines and penalties; (iii) the

  risk that public disclosure of the bribery scheme would result in the Company’s criminal and/or

  civil liability in the United States and other countries in which it does business; and (iv) the risk

  that public disclosure of the bribery scheme would result in a loss of investor confidence and a

  corresponding decline in the price of Ternium ADS. Additionally, notwithstanding the litany of

  risks Ternium detailed related to doing business in Argentina Ternium consciously omitted to

  disclose the risks related to bribery and corruption providing investors with the false reassurance

  that such corruption was not a risk to Ternium’s business.

         177.    During the 2008 fiscal year, Ternium’s internal control over financial reporting

  was ineffective because Company funds were used to pay bribes which were not accurately

  accounted for in the Company’s financial statements. Nevertheless, Ternium’s 2008 20-F, filed

  with the SEC on June 30, 2009 (“2008 20-F”) falsely states that “management has concluded that

  Ternium’s internal control over financial reporting, as of December 31, 2008, is effective to

  provide reasonable assurance regarding the reliability of financial reporting and the preparation

  of financial statements for external purposes.” Likewise, each of the Company’s subsequent

  Forms 20-F’s filed prior to the start of the Class Period stated that Ternium’s internal control

  over financial reporting was effective and that “there were no changes in our internal control



                                                   48
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 49 of 94 PageID #: 200




  over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the

  Exchange Act) that have materially affected, or are reasonably likely to materially affect, our

  internal control over financial reporting.”

         178.    Ternium’s 2014 20-F states that the Company did not maintain effective internal

  control over financial reporting solely because of a control deficiency related to monitoring

  indicators of value for the Company’s equity investments:

         Management’s report on internal control over financial reporting

         Management is responsible for establishing and maintaining adequate internal
         control over financial reporting (as such term is defined in Rules 13a-15(f) and
         15d-15(f) under the Securities Exchange Act of 1934). Ternium’s internal control
         over financial reporting was designed by management to provide reasonable
         assurance regarding the reliability of financial reporting and the preparation and
         fair presentation of its financial statements for external purposes in accordance
         with IFRS. … Management conducted its assessment of the effectiveness of our
         internal control over financial reporting based on the framework in Internal
         Control—Integrated Framework (2013) issued by the Committee of Sponsoring
         Organizations of the Treadway Commission (COSO) as of December 31, 2014.
         Our management has concluded that the Company’s controls for evaluating and
         monitoring relevant indicators of value for its equity investments, such as the
         prices of comparable arm’s length transactions did not operate effectively. This
         control deficiency resulted in the restatement of the Company’s consolidated
         financial statements for the quarter ended September 30, 2014 and the year ended
         December 31, 2014. Accordingly, our management has determined that this
         control deficiency constitutes a material weakness. … . Accordingly, if not
         remediated, this deficiency could result in misstatements of equity investments
         that could, in turn, result in material misstatements of the Company’s
         consolidated financial statements that would not be timely prevented or detected.
         Because of this material weakness, management concluded that the Company did
         not maintain effective internal control over financial reporting as of December 31,
         2014, based on criteria in Internal Control—Integrated Framework issued by the
         COSO.

         ***

         Remediation Plan
         The Company will reinforce its monitoring of other potentially relevant indicators
         of value for its equity investments. These indicators may include but are not
         limited to the book value of such assets determined by others under IFRS, and the
         price of comparable arm’s length transactions. In addition, the Company will

                                                 49
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 50 of 94 PageID #: 201




         provide additional training to personnel to better assess and evaluate the
         recoverability of its equity investments. Management believes that the foregoing
         efforts will effectively remediate the material weakness.


         179.    Because Ternium’s internal control over financial reporting was ineffective in

  2008, and because the only material weakness Ternium identified in its 2014 20-F related to

  monitoring indicators of value for the Company’s equity investments, the Company’s statement

  in its 2014 20-F concerning its internal control over financial reporting is false and misleadingly

  incomplete because Ternium’s internal control over financial reporting did not operate

  effectively insofar as it failed to detect and/or prevent illegal bribery payments from being made.

         180.    On June 1 2015, Defendants Brizzio and Novegil each signed and filed SOX

  certifications attesting that they were responsible for establishing and maintaining disclosure

  controls and procedures and internal control over financial reporting and had: (i) designed such

  internal control to ensure that material information relating to the Company is made known to

  them timely, (ii) designed such internal control to provide reasonable assurance regarding the

  reliability of financial reporting and financial statements in accordance with generally accepted

  accounting principles, (ii) evaluated the internal controls over financial reporting, and disclosed

  any change in the company’s internal control over financial reporting. They also certified that

  they had reviewed the 20-F and that it does not contain any untrue statement of a material fact, or

  omit to state a material fact necessary to make the statements made, in light of the circumstances

  under which the statements were made, not misleading. They further certified that they disclosed

  to the Company’s auditors and board of directors (a) all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting; and (b) any

  fraud whether or not material that involves management.



                                                  50
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 51 of 94 PageID #: 202




         181.    Brizzio’s and Novegil’s certifications were false and misleading because Brizzio

  and Novegil were aware that: a) Ternium’s internal control over financial reporting was not

  properly designed, was deficient, had material weaknesses, and had been circumvented by

  management to carry out a bribery scheme with corrupt Argentine and Venezuelan officials to

  secure a higher price for the sale of Ternium’s interest in Sidor and b) they had not disclosed the

  material fraud involving Ternium’s bribery scheme which subjected the Company and its

  executives to criminal and civil liability and reputational damage.

         2016 False or Misleading Statements

         182.    On April 29, 2016, Ternium filed a Form 20-F for the fiscal year ended December

  31, 2015 with the SEC (the “2015 20-F”), which provided the Company’s year-end financial

  results and position. The 2015 20-F was signed by Defendant Brizzio. The 2015 20-F contained

  signed SOX certifications by Defendants Novegil and Brizzio attesting to the accuracy of

  financial reporting, the disclosure of any material changes to the Company’s internal controls

  over financial reporting, and the disclosure of all fraud.

         183.    The 2015 20-F provided information concerning Ternium’s sale of its 59.7%

  interest in Sidor to a Venezuelan state-owned entity, stating in relevant part:

         On April 29, 2008, the National Assembly of Venezuela passed a resolution
         declaring that the shares of Sidor, together with all of its assets, were of public
         and social interest, and authorizing the Venezuelan government to take any action
         it deemed appropriate in connection with any such assets, including expropriation.
         On May 11, 2008, the President of Venezuela issued Decree Law 6058 ordering
         that Sidor and its subsidiaries and associated companies were transformed into
         state-owned enterprises (“empresas del Estado”), with Venezuela owning not less
         than 60% of their share capital. On May 7, 2009, Ternium completed the transfer
         of its entire 59.7% interest in Sidor to Corporación Venezolana de Guayana, or
         CVG, a Venezuelan state-owned entity.

         184.    The foregoing statement describing Ternium’s completion of the transfer of its

  interest in Sidor to CVG and sale of its interest in Sidor was materially false and misleading


                                                   51
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 52 of 94 PageID #: 203




  when issued because it omitted to disclose that the transfer was facilitated through Defendants’

  undisclosed and illegal bribery scheme.

         185.      The 2015 Form 20-F referenced the Company Code of Conduct, stating in

  relevant part:

         We have adopted a code of conduct that applies to all directors, officers and
         employees, which is posted on our website and complies with the NYSE’s
         requirements, except that it does not require the disclosure of waivers of the code
         for directors and officers. In addition, we have adopted a supplementary code of
         ethics for senior financial officers which is also posted on our website.


         186.      The 2015 Form 20-F states that the text of Ternium’s code of conduct for

  employees is posted on its web site. The Code of conduct in effect during the Class Period and

  at the time Ternium filed its 2015 20-F, as posted on Ternium’s website states, in part:

          This Code of Conduct defines guidelines and standards of integrity and
         transparency which must be complied with by all employees at all levels within
         Ternium.

         This Code is applied by offices, directors and managers, the Internal Audit
         Department and the Ternium Audit Committee.

         Agreement to comply with the provisions of this Code is a condition for
         employment in Ternium.

         Section 5.1 Compliance with the law: Employees must comply with applicable
         laws. All employees shall in all cases abide by the laws to which Ternium is
         subject, including the laws in force in the different countries in which Ternium
         has operations or dealings.

         5.12. Commercial Incentives; Bribery Prohibited. Commercial incentives must
         be consistent with applicable laws and market practice and must be approved in
         accordance with Ternium’s procedures.

         Employees should not give anything, for example, money, gifts, travel expenses,
         excessive entertainment or any other advantage to anyone, that is or could be
         construed as (1) intending to influence the decision of government officials or
         political representatives or the performance by them of a relevant function or
         activity, or (2) a violation of any applicable laws, or regulations…



                                                  52
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 53 of 94 PageID #: 204




         Employees should exercise particular care in dealing with government officials,
         which should be interpreted widely to include employees or officials of
         government agencies, government-affiliated entities or government-controlled
         entities, including government affiliated commercial entities (such as for
         example, State-owned companies), to ensure there can be no suggestion of
         impropriety.

         Bribery is Strictly Prohibited.

         As set forth in Ternium, S.A.’s Policy on Business Conduct, Ternium will not
         condone, under any circumstances, the offering or receiving of bribes or any
         other form of improper payments.

         Most countries have laws that make it illegal to engage in bribery, including U.S.
         Foreign Corrupt Practices Act. The OECD Anti-Bribery Convention establishes
         legally binding standards to criminalize bribery of foreign public officials in
         international business transactions. A breach of any of these laws is a serious
         offence which can result in fines for Ternium and imprisonment for individuals.

         187.      The foregoing statements were materially false or misleading when made or

  omitted material facts necessary to make such statements not misleading because: (1) Ternium in

  fact did not require its employees to comply with the Code of Conduct as a condition for

  employment: (2) Ternium knowingly         condoned and engaged in the offering of bribes to

  government officials in order to secure favorable terms for the sale of its stake in Sidor to the

  Venezuelan government; (3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure.

         188.      Ternium’s 2015 20-F referenced the Company’s Code of Ethics, stating in

  relevant part:

         We have adopted a code of ethics that applies specifically to our principal
         executive officers, and principal financial and accounting officer and controller,
         as well as persons performing similar functions. We have also adopted a code of
         conduct that applies to all company employees, including contractors,
         subcontractors and suppliers.
         The text of our code of ethics for senior financial officers and code of conduct for
         employees        is       posted        on        our        web       site       at:
         http://www.ternium.com/en/ir/governance.



                                                  53
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 54 of 94 PageID #: 205




         189.    Ternium’s Code of Ethics for Senior Financial Officers Ternium referred to in its

  2015 20-F states that it is intended to supplement the Company’s Code of Conduct and applies to

  “its principal executive officer, principal financial officer, principal accounting officer or

  controller or persons performing similar functions (collectively, the ‘Senior Financial

  Officers’).” The Code of Ethics states, in part that Senior Financial Officers will:

         Perform their responsibilities with a view to causing any reports or other documents
         prepared or reviewed by them, which are intended to be filed with the securities
         regulators having jurisdiction over the Company, or otherwise made public by the
         Company, to contain full, fair, accurate, timely and understandable disclosure; Comply
         with any governmental laws, rules and regulations applicable to their areas of
         responsibility; and Report without any delay and possible violation of this Code of
         Ethics to the Internal Audit Department.

         190.    Ternium’s Code of Ethics furthers states:

         Senior Financial Officers will be held accountable for their adherence to this Code of
         Ethics…The Audit Committee shall approve of any waiver of or amendment to this Code
         of Ethics. Waivers from and amendments to this Code of Ethics will be promptly
         disclosed in the manner prescribed by securities regulations applicable to the
         Company….The Company regards this Code of Ethics as its written code of ethics under
         Section 406 of the Act, complying with the standards set forth in SEC regulation S-K,
         Item 406 and Item 16B of Form 20-F.

         191.    The foregoing statements that were contained in the Company’s 2015 20-F and

  Ternium’s Code of Ethics were materially false or misleading when made or omitted material

  facts necessary to make such statements not misleading because: (1) Ternium’s Senior Financial

  Officers did not comply with “governmental laws, rules and regulations” because Ternium and

  its executives engaged in an unlawful bribery scheme which subjected the Company to criminal

  and civil exposure; and (2) none of Ternium’s Senior Financial Officers obtained waivers and/or

  amendments to the Code of Ethics that were disclosed.

         192.    In its 2015 20-F Ternium referenced its Policy on Business Conduct Statements

  stating, in relevant part: “Under NYSE standards, listed companies must adopt and disclose a



                                                   54
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 55 of 94 PageID #: 206




  code of business conduct and ethics for directors, officers and employees, and promptly disclose

  any waivers of the code for directors or executive officers.” Ternium’s Policy on Business

  Conduct referenced in its Form 20-F is posted on Ternium’s website and provides that the Policy

  “sets forth principles and procedures designed to ensure that Ternium complies with the

  requirements of the Ternium Code of Conduct and various national laws prohibiting corruption

  which, in some cases, also criminalize bribery taking place outside their territories.”

         193.    Ternium’s Policy on Business Conduct states, in relevant part:

          Ternium expects its directors, officers and employees, its subsidiaries’ and
         Associated Persons’ directors, officers and employees, and any other person or
         entity representing the Company or its subsidiaries to conduct themselves
         properly in all business-related dealings with governmental agencies or entities,
         companies, or other governmental entities, and their respective officers,
         employees and other representatives. Ternium will not authorize, participate in,
         or tolerate any business practice that does not comply with, or violates the intent
         of this Policy.

         3.2 Management Responsibilities

         CEO of Ternium is responsible for ensuring that Ternium and its Controlled
         Subsidiaries conduct business in accordance with the Policy…the CEO…shall
         endeavor to foster a strong “culture of compliance” throughout the
         group.…The CEO has entrusted to the Chief Financial Officer (CFO) primary
         responsibility for this Policy as it relates to financial controls and accounting. In
         keeping with these responsibilities, Ternium will maintain a system of internal
         controls and make and keep books and records that accurately and fairly reflect
         transactions.

         4. Compliance with the Law

         As stated in the Ternium Code of Conduct, all persons subject to this Policy shall
         comply with all applicable laws, regulations and rules. This Policy has been
         designed so that compliance with this Policy will result in compliance with the
         relevant anti-bribery statutes in the various countries where Ternium or its
         Controlled Subsidiaries and Associated Persons operate do business or to which
         it or they may be subject.
         However, all persons subject to this Policy are required to comply with all local
         laws in the jurisdictions in which they are conducting business…

         5. Giving or receiving payment for improper conduct is prohibited

                                                   55
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 56 of 94 PageID #: 207




        …no person subject to this Policy shall propose, offer, promise, pay or deliver
        or authorize any other person to propose, offer, promise, pay, or deliver, directly
        or indirectly, any Thing of Value to any Public Official in order to induce such
        Public Official to perform or incur in an improper conduct.

        No person subject to this Policy shall request, accept, or agree to accept, directly
        or indirectly any Thing of Value from any Public Official, for the purpose of
        performing, directly or through a third party, an improper conduct.

        Things of Value should not be offered or provided to a Public Official for the
        purpose of:

     i. Influencing an act of decision by such Public Official (or as consideration
        therefore);

     j. Inducing such Public Official to do or omit to do any act;

     k. Inducing such Public Official to use his or her influence to affect or influence, for
        the benefit of Ternium or any of its Controlled Subsidiaries, any act, decision or
        resolution; or
     l. Securing any other improper advantage;

        In each case in order to (i) obtain (whether from such Public Official, his/her
        employer or any other person or entity) a contract or other business, (ii) direct a
        contract or other business to any person or entity; (iii) retain business, or (iv)
        obtain or retain any advantage in the course of business.

        Any such offers, gifts, payments, promises, agreements and authorizations
        made indirectly through a Public Official are also prohibited.
        …

        5.1 No Facilitating Payments.

        This Policy does not allow “facilitating payments,” or payments to Public
        Officials intended to expedite or secure performance of a routine administrative
        action from the Public Officials who ordinarily perform such actions.

        5.2 No Cash Payments

        …no payments for services or goods to any third party shall be made in physical
        cash other than documented petty cash disbursements and the permitted payments
        under the Charitable Contributions Authorization Manual.

        8.1 Consequence of Failure to Comply




                                                 56
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 57 of 94 PageID #: 208




         Failure to comply with this Policy will be grounds for termination or other
         disciplinary action.


         194.    The foregoing statements that were contained in the Company’s Policy on

  Business Conduct were materially false or misleading when made or omitted material facts

  necessary to make such statements not misleading because: 1) Ternium authorized the payment

  of bribes in contravention of the Policy; 2) Ternium’s CEO did not foster a culture of compliance

  with the Policy because he knew about or recklessly disregarded the payment of bribes to

  government officials; 3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure; 4) Ternium authorized and made

  multiple cash payments to public officials to secure favorable terms in connection with the sale

  of its stake in Sidor to the Venezuelan Government.

         195.    Item 3.D of Form 20-F requires filers to “prominently disclose risk factors that are

  specific to the company or its industry and make an offering speculative or one of high risk, in a

  section headed ‘Risk Factors.’” The instructions to Item 3.D state: “Risk factors should be

  concise and explain clearly how the risk affects the issuer or securities.”

         196.    Ternium’s 2015 20-F contained generalized disclosures related to price volatility

  and risk related to the Company’s operations in Latin America as well as specific risks related to

  “economic and political instability in Argentina” as follows:


         Economic and political instability in Argentina, which on several occasions resulted in
         economic uncertainties and recession, may occur in the future,
         thereby adversely affecting our business, financial condition and results.
         Our business and results of operations in Argentina depend on macroeconomic
         conditions, among other factors. Steel shipments to the Argentine domestic market were
         disrupted during the 2008-2009 downturn in the global economy. Steel shipments to the
         Argentine domestic market also decreased in 2016, as the country faced a significant
         rebalancing of the economy’s relative prices in a year of macroeconomic policy changes
         under a new administration. The Argentine economy is currently facing significant

                                                   57
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 58 of 94 PageID #: 209




         challenges. As further discussed below, high inflation is leading to labor unrest. In
         addition, in the last decade, the economy was affected by supply constraints and capital
         investment in general has declined significantly due to, among other factors, political,
         economic and financial uncertainties and government actions adopted by previous
         administrations, which included price and foreign exchange controls, import restrictions,
         export taxes, an increased level of government intervention in, or limitations to, the
         conduct of business in the private sector and other measures affecting investor
         confidence. Although the current administration removed such measures, there can be no
         assurance that they will not be reestablished in the future or that the Argentine
         government will not take additional similar measures in the future. Economic conditions
         in Argentina have deteriorated rapidly in the past and may deteriorate rapidly in the
         future. The Argentine economy may not grow and economic instability may increase.
         Our business and results of operations in Argentina could be adversely affected by
         rapidly changing economic conditions in Argentina or by the Argentine government’s
         policy response to such conditions.

         197.    Notwithstanding the disclosure requirement set forth in Item 3.D, Ternium’s Item

  3.D disclosures contained in its 2015 20-F were incomplete and therefore materially misleading

  because Defendants failed to disclose the following risks, each of which stemmed from

  Defendants’ paying illegal bribes in exchange for favorable terms in connection with the sale of

  Sidor: (i) the risk that public disclosure of the bribery scheme would result in Ternium’s

  executives facing criminal charges in Argentina; (ii) the risk that public disclosure of the bribery

  scheme would result in the Company and/or its executives incurring fines and penalties; (iii) the

  risk that public disclosure of the bribery scheme would result in the Company’s criminal and/or

  civil liability in the United States and other countries in which it does business; and (iv) the risk

  that public disclosure of the bribery scheme would result in a loss of investor confidence and a

  corresponding decline in the price of Ternium ADS. Additionally, notwithstanding the litany of

  risks Ternium detailed related to doing business in Argentina Ternium consciously omitted to

  discuss the risks related to bribery and corruption providing investors with the false reassurance

  that such corruption was not a risk to Ternium’s business.




                                                   58
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 59 of 94 PageID #: 210




         198.    During the 2008 fiscal year, Ternium’s internal control over financial reporting

  was ineffective because Company funds were used to pay bribes which were not accurately

  accounted for in the Company’s financial statements. Nevertheless, Ternium’s 2008 20-F, filed

  with the SEC on June 30, 2009 (“2008 20-F”) falsely states that “management has concluded that

  Ternium’s internal control over financial reporting, as of December 31, 2008, is effective to

  provide reasonable assurance regarding the reliability of financial reporting and the preparation

  of financial statements for external purposes.” Likewise, the Company’s 2009, 2010, 2011, 2012

  and 2013 20-F’s each stated that Ternium’s internal control over financial reporting was

  effective and that “there were no changes in our internal control over financial reporting (as such

  term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that have materially

  affected, or are reasonably likely to materially affect, our internal control over financial

  reporting.” The Company’s 2014 20-F stated that the Company’s internal control over financial

  reporting was ineffective solely because of a control deficiency related to monitoring indicators

  of value for the Company’s equity investments.

         199.    Ternium’s 2015 20-F contained SOX certifications signed by Defendants Novegil

  and Brizzio attesting to the integrity of the Company’s internal controls. The Company’s 2015

  20-F states that the Company’s internal control over financial reporting was effective to provide

  reasonable assurance regarding the reliability of financial reporting and the preparation of

  financial statements for external purposes and that aside from the remedial measure related to

  monitoring indicators of value for equity investments, there were no changes in Ternium’s

  internal control over financial reporting:

         Management’s report on internal control over financial reporting

         control over financial reporting (as such term is defined in Rules 13a-15(f) and
         15d-15(f) under the Securities Exchange Act of 1934). Ternium’s internal control

                                                  59
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 60 of 94 PageID #: 211




        over financial reporting was designed by management to provide reasonable
        assurance regarding the reliability of financial reporting and the preparation and
        fair presentation of its financial statements for external purposes in accordance
        with IFRS.
        …Management conducted its assessment of the effectiveness of Ternium’s
        internal control over financial reporting based on the framework in Internal
        Control—Integrated Framework issued by the Committee of Sponsoring
        Organizations of the Treadway Commission (“COSO”). Based on this
        assessment, management has concluded that Ternium’s internal control over
        financial reporting, as of December 31, 2015, is effective to provide reasonable
        assurance regarding the reliability of financial reporting and the preparation of
        financial statements for external purposes.

        ***

        Change in Internal Control over Financial Reporting
        In our annual report on Form 20-F for the year ended December 31, 2014, our
        management reported the following material weakness in our internal control over
        financial reporting: The Company’s controls for evaluating and monitoring
        relevant indicators of value for its equity investments, such as the prices of
        comparable arm’s length transactions, did not operate effectively. This control
        deficiency resulted in the restatement of the Company’s consolidated financial
        statements for the quarter ended September 30, 2014, and the year ended
        December 31, 2014. Accordingly, our management determined that this control
        deficiency constituted a material weakness. Because of this material weakness,
        management concluded that the Company did not maintain effective internal
        control over financial reporting as of December 31, 2014, based on criteria in
        Internal Control—Integrated Framework issued by the COSO.

        In 2015, we implemented and executed remedial measures to address the material
        weakness described above, including the following:
        • Reinforcing the monitoring of other potentially relevant indicators of value for
        its equity investments, such as the book value of such assets
        determined by others under IFRS, and the price of comparable arm’s length
        transactions.
        • Providing additional training to personnel to better asses [sic] and evaluate the
        recoverability of its equity investments.
        We have concluded that the material weakness described in our annual report on
        Form 20-F for the year ended December 31, 2014, has been remediated. Other
        than the remedial measures described above, there were no other significant
        changes in our internal control over financial reporting (as such term is defined in
        Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the year ended
        December 31, 2015, that have materially affected, or are reasonably likely to
        materially affect, our internal control over financial reporting.



                                                60
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 61 of 94 PageID #: 212




         200.     Because Ternium’s internal control over financial reporting was ineffective in

  2008, and because there were no changes to the Company’s internal control over financial

  reporting since 2008 that remedied the fact the Company’s internal control over financial

  reporting was ineffective because Company funds were used to pay bribes which were not

  accurately accounted for in the Company’s financial statements, the Company’s statement in its

  2015 20-F concerning the effectiveness of its internal control over financial reporting is false and

  misleading.

         201.    On April 29, 2016, Defendants Brizzio and Novegil each signed and filed SOX

  certifications attesting that they were responsible for establishing and maintaining disclosure

  controls and procedures and internal control over financial reporting and had: (i) designed such

  internal control to ensure that material information relating to the Company is made known to

  them timely, (ii) designed such internal control to provide reasonable assurance regarding the

  reliability of financial reporting and financial statements in accordance with generally accepted

  accounting principles, (ii) evaluated the internal controls over financial reporting, and disclosed

  any change in the company’s internal control over financial reporting. They also certified that

  they had reviewed the 20-F and that it does not contain any untrue statement of a material fact, or

  omit to state a material fact necessary to make the statements made, in light of the circumstances

  under which the statements were made, not misleading. They further certified that they disclosed

  to the Company’s auditors and board of directors (a) all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting; and (b) any

  fraud whether or not material that involves management.

         202.    Brizzio’s and Novegil’s certifications were false and misleading because Brizzio

  and Novegil were aware that: a) Ternium’s internal control over financial reporting was not



                                                  61
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 62 of 94 PageID #: 213




  properly designed, was deficient, had material weaknesses, and had been circumvented by

  management to carry out a bribery scheme with corrupt Argentine and Venezuelan officials to

  secure a higher price for the sale of Ternium’s interest in Sidor and b) they had not disclosed the

  material fraud involving Ternium’s bribery scheme which subjected the Company and its

  executives to criminal and civil liability and reputational damage.

         2017 False or Misleading Statements

         203.    On May 1, 2017, Ternium filed a Form 20-F for the fiscal year ended December

  31, 2016 with the SEC (the “2016 20-F”), which provided the Company’s year-end financial

  results and position. The 2016 20-F was signed by Defendant Brizzio. The 2016 20-F contained

  signed SOX certifications by Defendants Novegil and Brizzio attesting to the accuracy of

  financial reporting, the disclosure of any material changes to the Company’s internal controls

  over financial reporting, and the disclosure of all fraud.

         204.    The 2016 20-F provided information concerning Ternium’s sale of its 59.7%

  interest in Sidor to a Venezuelan state-owned entity, stating in relevant part:

         On April 29, 2008, the National Assembly of Venezuela passed a resolution
         declaring that the shares of Sidor, together with all of its assets, were of public
         and social interest, and authorizing the Venezuelan government to take any action
         it deemed appropriate in connection with any such assets, including expropriation.
         On May 11, 2008, the President of Venezuela issued Decree Law 6058 ordering
         that Sidor and its subsidiaries and associated companies were transformed into
         state-owned enterprises (“empresas del Estado”), with Venezuela owning not less
         than 60% of their share capital. On May 7, 2009, Ternium completed the transfer
         of its entire 59.7% interest in Sidor to Corporación Venezolana de Guayana, or
         CVG, a Venezuelan state-owned entity.

         205.    The foregoing statement describing Ternium’s completion of the transfer of its

  interest in Sidor to CVG and the sale of its interest in Sidor was materially false and misleading

  when issued because it omitted to disclose that the transfer was facilitated through Defendants’

  undisclosed and illegal bribery scheme.


                                                   62
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 63 of 94 PageID #: 214




         206.      The 2016 Form 20-F referenced the Company Code of Conduct, stating in

  relevant part:

         We have adopted a code of conduct that applies to all directors, officers and
         employees, which is posted on our website and complies with the NYSE’s
         requirements, except that it does not require the disclosure of waivers of the code
         for directors and officers. In addition, we have adopted a supplementary code of
         ethics for senior financial officers which is also posted on our website.


         207.      The 2016 Form 20-F states that the text of Ternium’s code of conduct for

  employees is posted on its web site. The Code of conduct in effect during the Class Period and

  at the time Ternium filed its 2016 20-F, as posted on Ternium’s website states, in part:

          This Code of Conduct defines guidelines and standards of integrity and
         transparency which must be complied with by all employees at all levels within
         Ternium.

         This Code is applied by offices, directors and managers, the Internal Audit
         Department and the Ternium Audit Committee.

         Agreement to comply with the provisions of this Code is a condition for
         employment in Ternium.

         Section 5.1 Compliance with the law: Employees must comply with applicable
         laws. All employees shall in all cases abide by the laws to which Ternium is
         subject, including the laws in force in the different countries in which Ternium
         has operations or dealings.

         5.12. Commercial Incentives; Bribery Prohibited. Commercial incentives must
         be consistent with applicable laws and market practice and must be approved in
         accordance with Ternium’s procedures.

         Employees should not give anything, for example, money, gifts, travel expenses,
         excessive entertainment or any other advantage to anyone, that is or could be
         construed as (1) intending to influence the decision of government officials or
         political representatives or the performance by them of a relevant function or
         activity, or (2) a violation of any applicable laws, or regulations…
         Employees should exercise particular care in dealing with government officials,
         which should be interpreted widely to include employees or officials of
         government agencies, government-affiliated entities or government-controlled
         entities, including government affiliated commercial entities (such as for



                                                  63
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 64 of 94 PageID #: 215




         example, State-owned companies), to ensure there can be no suggestion of
         impropriety.

         Bribery is Strictly Prohibited.

         As set forth in Ternium, S.A.’s Policy on Business Conduct, Ternium will not
         condone, under any circumstances, the offering or receiving of bribes or any
         other form of improper payments.

         Most countries have laws that make it illegal to engage in bribery, including U.S.
         Foreign Corrupt Practices Act. The OECD Anti-Bribery Convention establishes
         legally binding standards to criminalize bribery of foreign public officials in
         international business transactions. A breach of any of these laws is a serious
         offence which can result in fines for Ternium and imprisonment for individuals.

         208.      The foregoing statements were materially false or misleading when made or

  omitted material facts necessary to make such statements not misleading because: (1) Ternium in

  fact did not require its employees to comply with the Code of Conduct as a condition for

  employment: (2) Ternium knowingly condoned and engaged in the offering of bribes to

  government officials in order to secure favorable terms for the sale of its stake in Sidor to the

  Venezuelan government; (3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure.

         209.      Ternium’s 2016 20-F referenced the Company’s Code of Ethics, stating in

  relevant part:

         We have adopted a code of ethics that applies specifically to our principal
         executive officers, and principal financial and accounting officer and controller,
         as well as persons performing similar functions. We have also adopted a code of
         conduct that applies to all company employees, including contractors,
         subcontractors and suppliers.
         The text of our code of ethics for senior financial officers and code of conduct for
         employees        is       posted        on        our        web       site       at:
         http://www.ternium.com/en/ir/governance.


         210.      Ternium’s Code of Ethics for Senior Financial Officers Ternium referred to in its

  2016 20-F states that it is intended to supplement the Company’s Code of Conduct and applies to

                                                  64
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 65 of 94 PageID #: 216




  “its principal executive officer, principal financial officer, principal accounting officer or

  controller or persons performing similar functions (collectively, the ‘Senior Financial

  Officers’).” The Code of Ethics states, in part that Senior Financial Officers will:

         Perform their responsibilities with a view to causing any reports or other documents
         prepared or reviewed by them, which are intended to be filed with the securities
         regulators having jurisdiction over the Company, or otherwise made public by the
         Company, to contain full, fair, accurate, timely and understandable disclosure; Comply
         with any governmental laws, rules and regulations applicable to their areas of
         responsibility; and Report without any delay and possible violation of this Code of
         Ethics to the Internal Audit Department.

         211.    Ternium’s Code of Ethics furthers states:

         Senior Financial Officers will be held accountable for their adherence to this Code of
         Ethics…The Audit Committee shall approve of any waiver of or amendment to this Code
         of Ethics. Waivers from and amendments to this Code of Ethics will be promptly
         disclosed in the manner prescribed by securities regulations applicable to the
         Company….The Company regards this Code of Ethics as its written code of ethics under
         Section 406 of the Act, complying with the standards set forth in SEC regulation S-K,
         Item 406 and Item 16B of Form 20-F.

         212.    The foregoing statements that were contained in the Company’s 2016 20-F and

  Ternium’s Code of Ethics were materially false or misleading when made or omitted material

  facts necessary to make such statements not misleading because: (1) Ternium’s Senior Financial

  Officers did not comply with “governmental laws, rules and regulations” because Ternium and

  its executives engaged in an unlawful bribery scheme which subjected the Company to criminal

  and civil exposure; and (2) none of Ternium’s Senior Financial Officers obtained waivers and/or

  amendments to the Code of Ethics that were disclosed.

         213.    In its 2016 20-F Ternium referenced its Policy on Business Conduct Statements

  stating, in relevant part: “Under NYSE standards, listed companies must adopt and disclose a

  code of business conduct and ethics for directors, officers and employees, and promptly disclose

  any waivers of the code for directors or executive officers.” Ternium’s Policy on Business



                                                   65
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 66 of 94 PageID #: 217




  Conduct referenced in its Form 20-F is posted on Ternium’s website and provides that the Policy

  “sets forth principles and procedures designed to ensure that Ternium complies with the

  requirements of the Ternium Code of Conduct and various national laws prohibiting corruption

  which, in some cases, also criminalize bribery taking place outside their territories.”

         214.    Ternium’s Policy on Business Conduct states, in relevant part:

          Ternium expects its directors, officers and employees, its subsidiaries’ and
         Associated Persons’ directors, officers and employees, and any other person or
         entity representing the Company or its subsidiaries to conduct themselves
         properly in all business-related dealings with governmental agencies or entities,
         companies, or other governmental entities, and their respective officers,
         employees and other representatives. Ternium will not authorize, participate in,
         or tolerate and business practice that does not comply with, or violates the
         intent of this Policy.

         3.2 Management Responsibilities

         CEO of Ternium is responsible for ensuring that Ternium and its Controlled
         Subsidiaries conduct business in accordance with the Policy…the CEO…shall
         endeavor to foster a strong “culture of compliance” throughout the
         group.…The CEO has entrusted to the Chief Financial Officer (CFO) primary
         responsibility for this Policy as it relates to financial controls and accounting. In
         keeping with these responsibilities, Ternium will maintain a system of internal
         controls and make and keep books and records that accurately and fairly reflect
         transactions.

         4. Compliance with the Law

         As stated in the Ternium Code of Conduct, all persons subject to this Policy shall
         comply with all applicable laws, regulations and rules. This Policy has been
         designed so that compliance with this Policy will result in compliance with the
         relevant anti-bribery statutes in the various countries where Ternium or its
         Controlled Subsidiaries and Associated Persons operate do business or to which
         it or they may be subject.
         However, all persons subject to this Policy are required to comply with all local
         laws in the jurisdictions in which they are conducting business…

         5. Giving or receiving payment for improper conduct is prohibited
         …no person subject to this Policy shall propose, offer, promise, pay or deliver
         or authorize and other person to propose, offer, promise, pay, or deliver, directly
         or indirectly, any Thing of Value to any Public Official in order to induce such
         Public Official to perform or incur in an improper conduct.

                                                   66
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 67 of 94 PageID #: 218




        No person subject to this Policy shall request, accept, or agree to accept, directly
        or indirectly any Thing of Value from any Public Official, for the purpose of
        performing, directly or through a third party, an improper conduct.

        Things of Value should not be offered or provided to a Public Official for the
        purpose of:

     m. Influencing an act of decision by such Public Official (or as consideration
        therefore);

     n. Inducing such Public Official to do or omit to do any act;

     o. Inducing such Public Official to use his or her influence to affect or influence, for
        the benefit of Ternium or any of its Controlled Subsidiaries, any act, decision or
        resolution; or
     p. Securing any other improper advantage;

        In each case in order to (i) obtain (whether from such Public Official, his/her
        employer or any other person or entity) a contract or other business, (ii) direct a
        contract or other business to any person or entity; (iii) retain business, or (iv)
        obtain or retain any advantage in the course of business.

        Any such offers, gifts, payments, promises, agreements and authorizations
        made indirectly through a Public Official are also prohibited.
        …

        5.1 No Facilitating Payments.

        This Policy does not allow “facilitating payments,” or payments to Public
        Officials intended to expedite or secure performance of a routine administrative
        action from the Public Officials who ordinarily perform such actions.

        5.2 No Cash Payments

        …no payments for services or goods to any third party shall be made in physical
        cash other than documented petty cash disbursements and the permitted payments
        under the Charitable Contributions Authorization Manual.

        8.1 Consequence of Failure to Comply

        Failure to comply with this Policy will be grounds for termination or other
        disciplinary action.




                                                 67
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 68 of 94 PageID #: 219




         215.    The foregoing statements that were contained in the Company’s Policy on

  Business Conduct were materially false or misleading when made or omitted material facts

  necessary to make such statements not misleading because: 1) Ternium authorized the payment

  of bribes in contravention of the Policy; 2) Ternium’s CEO did not foster a culture of compliance

  with the Policy because he knew about or recklessly disregarded the payment of bribes to

  government officials; 3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure; 4) Ternium permitted multiple

  cash payments to public officials to secure favorable terms in connection with the sale of its

  stake in Sidor to the Venezuelan Government.

         216.    Item 3.D of Form 20-F requires filers to “prominently disclose risk factors that are

  specific to the company or its industry and make an offering speculative or one of high risk, in a

  section headed ‘Risk Factors.’” The instructions to Item 3.D state: “Risk factors should be

  concise and explain clearly how the risk affects the issuer or securities.”

         217.    Ternium’s 2016 20-F contained generalized disclosures related to price volatility

  and risk related to the Company’s operations in Latin America as well as specific risks related to

  “economic and political instability in Argentina” as follows:


         Economic and political instability in Argentina, which on several occasions resulted in
         economic uncertainties and recession, may occur in the future,
         thereby adversely affecting our business, financial condition and results.
         Our business and results of operations in Argentina depend on macroeconomic
         conditions, among other factors. Steel shipments to the Argentine domestic market were
         disrupted during the 2008-2009 downturn in the global economy. Steel shipments to the
         Argentine domestic market also decreased in 2016, as the country faced a significant
         rebalancing of the economy’s relative prices in a year of macroeconomic policy changes
         under a new administration. The Argentine economy is currently facing significant
         challenges. As further discussed below, high inflation is leading to labor unrest. In
         addition, in the last decade, the economy was affected by supply constraints and capital
         investment in general has declined significantly due to, among other factors, political,
         economic and financial uncertainties and government actions adopted by previous

                                                   68
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 69 of 94 PageID #: 220




         administrations, which included price and foreign exchange controls, import restrictions,
         export taxes, an increased level of government intervention in, or limitations to, the
         conduct of business in the private sector and other measures affecting investor
         confidence. Although the current administration removed such measures, there can be no
         assurance that they will not be reestablished in the future or that the Argentine
         government will not take additional similar measures in the future. Economic conditions
         in Argentina have deteriorated rapidly in the past and may deteriorate rapidly in the
         future. The Argentine economy may not grow and economic instability may increase.
         Our business and results of operations in Argentina could be adversely affected by
         rapidly changing economic conditions in Argentina or by the Argentine government’s
         policy response to such conditions.

         218.    Notwithstanding the disclosure requirement set forth in Item 3.D, Ternium’s Item

  3.D disclosures contained in its 2016 20-F were incomplete and therefore materially misleading

  because Defendants failed to disclose the following risks, each of which stemmed from

  Defendants’ paying illegal bribes in exchange for favorable terms in connection with the sale of

  Sidor: (i) the risk that public disclosure of the bribery scheme would result in Ternium’s

  executives facing criminal charges in Argentina; (ii) the risk that public disclosure of the bribery

  scheme would result in the Company and/or its executives incurring fines and penalties; (iii) the

  risk that public disclosure of the bribery scheme would result in the Company’s criminal and/or

  civil liability in the United States and other countries in which it does business; and (iv) the risk

  that public disclosure of the bribery scheme would result in a loss of investor confidence and a

  corresponding decline in the price of Ternium ADS. Additionally, notwithstanding the litany of

  risks Ternium detailed related to doing business in Argentina Ternium consciously omitted to

  discuss the risks related to bribery and corruption providing investors with the false reassurance

  that such corruption was not a risk to Ternium’s business.

         219.    During the 2008 fiscal year, Ternium’s internal control over financial reporting

  was ineffective because Company funds were used to pay bribes which were not accurately

  accounted for in the Company’s financial statements. Nevertheless, Ternium’s 2008 20-F, filed



                                                   69
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 70 of 94 PageID #: 221




  with the SEC on June 30, 2009 (“2008 20-F”) falsely states that “management has concluded that

  Ternium’s internal control over financial reporting, as of December 31, 2008, is effective to

  provide reasonable assurance regarding the reliability of financial reporting and the preparation

  of financial statements for external purposes.” Likewise, the Company’s 2009, 2010, 2011, 2012

  and 2013 20-F’s each stated that Ternium’s internal control over financial reporting was

  effective and that “there were no changes in our internal control over financial reporting (as such

  term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that have materially

  affected, or are reasonably likely to materially affect, our internal control over financial

  reporting.” The Company’s 2014 20-F stated that the Company’s internal control over financial

  reporting was ineffective solely because of a control deficiency related to monitoring indicators

  of value for the Company’s equity investments and the Company’s 2015 20-F noted that the only

  change in internal control over financial reporting related to monitoring indicators of value for

  the Company’s equity investments.

         220.    Ternium’s 2016 20-F contained SOX certifications signed by Defendants Novegil

  and Brizzio attesting to the integrity of the Company’s internal controls. Ternium’s 2016 20-F

  states that the Company’s internal control over financial reporting was effective to provide

  reasonable assurance regarding the reliability of financial reporting and the preparation of

  financial statements for external purposes:

         Management’s report on internal control over financial reporting
         Management is responsible for establishing and maintaining adequate internal
         control over financial reporting (as such term is defined in Rules 13a-15(f) and
         15d-15(f) under the Securities Exchange Act of 1934). Ternium’s internal control
         over financial reporting was designed by management to provide reasonable
         assurance regarding the reliability of financial reporting and the preparation and
         fair presentation of its financial statements for external purposes in accordance
         with IFRS.
         …Management conducted its assessment of the effectiveness of Ternium’s
         internal control over financial reporting based on the framework in Internal

                                                  70
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 71 of 94 PageID #: 222




         Control—Integrated Framework issued by the Committee of Sponsoring
         Organizations of the Treadway Commission (“COSO”). Based on this
         assessment, management has concluded that Ternium’s internal control over
         financial reporting, as of December 31, 2016, is effective to provide reasonable
         assurance regarding the reliability of financial reporting and the preparation of
         financial statements for external purposes.

         ***
         Change in Internal Control over Financial Reporting
         During the period covered by this report, there were no changes in our internal control
         over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under
         the Exchange Act) that have materially affected, or are reasonably likely to materially
         affect, our internal control over financial reporting.


         221.     Because Ternium’s internal control over financial reporting was ineffective in

  2008, and because there were no changes to the Company’s internal control over financial

  reporting since 2008 that remedied the fact the Company’s internal control over financial

  reporting was ineffective because Company funds were used to pay bribes which were not

  accurately accounted for in the Company’s financial statements, the Company’s statement in its

  2015 20-F concerning the effectiveness of its internal control over financial reporting is false and

  misleading.

         222.    On May 1, 2016 Defendants Brizzio and Novegil each signed and filed SOX

  certifications attesting that they were responsible for establishing and maintaining disclosure

  controls and procedures and internal control over financial reporting and had: (i) designed such

  internal control to ensure that material information relating to the Company is made known to

  them timely, (ii) designed such internal control to provide reasonable assurance regarding the

  reliability of financial reporting and financial statements in accordance with generally accepted

  accounting principles, (ii) evaluated the internal controls over financial reporting, and disclosed

  any change in the company’s internal control over financial reporting. They also certified that

  they had reviewed the 20-F and that it does not contain any untrue statement of a material fact, or

                                                  71
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 72 of 94 PageID #: 223




  omit to state a material fact, necessary to make the statements made, in light of the circumstances

  under which the statements were made, not misleading. They further certified that they disclosed

  to the Company’s auditors and board of directors (a) all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting; and (b) any

  fraud, whether or not material, that involves management.

         223.    Brizzio’s and Novegil’s certifications were false and misleading because Brizzio

  and Novegil were aware that: a) Ternium’s internal control over financial reporting was not

  properly designed, was deficient, had material weaknesses, and had been circumvented by

  management to carry out a bribery scheme with corrupt Argentine and Venezuelan officials to

  secure a higher price for the sale of Ternium’s interest in Sidor and b) they had not disclosed the

  material fraud involving Ternium’s bribery scheme which subjected the Company and its

  executives to criminal and civil liability and reputational damage.

         2018 False or Misleading Statements

         224.    On April 24, 2018, Ternium filed a Form 20-F for the fiscal year ended December

  31, 2017 with the SEC (the “2017 20-F”), which provided the Company’s year-end financial

  results and position. The 2017 20-F was signed by Defendant Brizzio. The 2017 20-F also

  contained signed SOX certifications by Defendants Vedoya and Brizzio attesting to the accuracy

  of financial reporting, the disclosure of any material changes to the Company’s internal controls

  over financial reporting, and the disclosure of all fraud.

         225.    The 2017 20-F provided information concerning Ternium’s sale of its 59.7%

  interest in Sidor to a Venezuelan state-owned entity, stating in relevant part:

         On April 29, 2008, the National Assembly of Venezuela passed a resolution
         declaring that the shares of Sidor, together with all of its assets, were of public
         and social interest, and authorizing the Venezuelan government to take any action
         it deemed appropriate in connection with any such assets, including expropriation.

                                                   72
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 73 of 94 PageID #: 224




         On May 11, 2008, the President of Venezuela issued Decree Law 6058 ordering
         that Sidor and its subsidiaries and associated companies were transformed into
         state-owned enterprises (“empresas del Estado”), with Venezuela owning not less
         than 60% of their share capital. On May 7, 2009, Ternium completed the transfer
         of its entire 59.7% interest in Sidor to Corporación Venezolana de Guayana, or
         CVG, a Venezuelan state-owned entity.

         226.      The foregoing statement describing Ternium’s completion of the transfer of its

  interest in Sidor to CVG and sale of its interest in Sidor was materially false and misleading

  when issued because it omitted to disclose that the transfer was facilitated through Defendants’

  undisclosed and illegal bribery scheme.

         227.      The 2017 Form 20-F referenced the Company Code of Conduct, stating in

  relevant part:

         We have adopted a code of conduct that applies to all directors, officers and
         employees, which is posted on our website and complies with the NYSE’s
         requirements, except that it does not require the disclosure of waivers of the code
         for directors and officers. In addition, we have adopted a supplementary code of
         ethics for senior financial officers which is also posted on our website.


         228.      The 2017 Form 20-F states that the text of Ternium’s code of conduct for

  employees is posted on its web site. The Code of conduct in effect during the Class Period and

  at the time Ternium filed its 2017 20-F, as posted on Ternium’s website states, in part:

          This Code of Conduct defines guidelines and standards of integrity and
         transparency which must be complied with by all employees at all levels within
         Ternium.

         This Code is applied by offices, directors and managers, the Internal Audit
         Department and the Ternium Audit Committee.

         Agreement to comply with the provisions of this Code is a condition for
         employment in Ternium.

         Section 5.1 Compliance with the law: Employees must comply with applicable
         laws. All employees shall all in cases abide by the laws to which Ternium is
         subject, including the laws in force in the different countries in which Ternium
         has operations or dealings.

                                                  73
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 74 of 94 PageID #: 225




         5.12. Commercial Incentives; Bribery Prohibited. Commercial incentives must
         be consistent with applicable laws and market practice and must be approved in
         accordance with Ternium’s procedures.

         Employees should not give anything, for example, money, gifts, travel expenses,
         excessive entertainment or any other advantage to anyone, that is or could be
         construed as (1) intending to influence the decision of government officials or
         political representatives or the performance by them of a relevant function or
         activity, or (2) a violation of any applicable laws, or regulations…
         Employees should exercise particular care in dealing with government officials,
         which should be interpreted widely to include employees or officials of
         government agencies, government-affiliated entities or government-controlled
         entities, including government affiliated commercial entities (such as for
         example, State-owned companies), to ensure there can be no suggestion of
         impropriety.

         Bribery is Strictly Prohibited.

         As set forth in Ternium, S.A.’s Policy on Business Conduct, Ternium will not
         condone, under any circumstances, the offering or receiving of bribes or any
         other form of improper payments.

         Most countries have laws that make it illegal to engage in bribery, including U.S.
         Foreign Corrupt Practices Act. The OECD Anti-Bribery Convention establishes
         legally binding standards to criminalize bribery of foreign public officials in
         international business transactions. A breach of any of these laws is a serious
         offence which can result in fines for Ternium and imprisonment for individuals.

         229.      The foregoing statements were materially false or misleading when made or

  omitted material facts necessary to make such statements not misleading because: (1) Ternium in

  fact did not require its employees to comply with the Code of Conduct as a condition for

  employment: (2) Ternium knowingly condoned and engaged in the offering of bribes to

  government officials in order to secure favorable terms for the sale of its stake in Sidor to the

  Venezuelan government; (3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure.

         230.      Ternium’s 2017 20-F referenced the Company’s Code of Ethics, stating in

  relevant part:

                                                 74
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 75 of 94 PageID #: 226




         We have adopted a code of ethics that applies specifically to our principal
         executive officers, and principal financial and accounting officer and controller,
         as well as persons performing similar functions. We have also adopted a code of
         conduct that applies to all company employees, including contractors,
         subcontractors and suppliers.
         The text of our code of ethics for senior financial officers and code of conduct for
         employees        is       posted        on        our        web       site       at:
         http://www.ternium.com/en/ir/governance.


         231.    Ternium’s Code of Ethics for Senior Financial Officers Ternium referred to in its

  2017 20-F states that it is intended to supplement the Company’s Code of Conduct and applies to

  “its principal executive officer, principal financial officer, principal accounting officer or

  controller or persons performing similar functions (collectively, the ‘Senior Financial

  Officers’).” The Code of Ethics states, in part that Senior Financial Officers will:

         Perform their responsibilities with a view to causing any reports or other documents
         prepared or reviewed by them, which are intended to be filed with the securities
         regulators having jurisdiction over the Company, or otherwise made public by the
         Company, to contain full, fair, accurate, timely and understandable disclosure; Comply
         with any governmental laws, rules and regulations applicable to their areas of
         responsibility; and Report without any delay and possible violation of this Code of
         Ethics to the Internal Audit Department.

         232.    Ternium’s Code of Ethics furthers states:

         Senior Financial Officers will be held accountable for their adherence to this Code of
         Ethics…The Audit Committee shall approve of any waiver of or amendment to this Code
         of Ethics. Waivers from and amendments to this Code of Ethics will be promptly
         disclosed in the manner prescribed by securities regulations applicable to the
         Company….The Company regards this Code of Ethics as its written code of ethics under
         Section 406 of the Act, complying with the standards set forth in SEC regulation S-K,
         Item 406 and Item 16B of Form 20-F.

         233.    The foregoing statements that were contained in the Company’s 2017 20-F and

  Ternium’s Code of Ethics were materially false or misleading when made or omitted material

  facts necessary to make such statements not misleading because: (1) Ternium’s Senior Financial

  Officers did not comply with “governmental laws, rules and regulations” because Ternium and



                                                   75
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 76 of 94 PageID #: 227




  its executives engaged in an unlawful bribery scheme which subjected the Company to criminal

  and civil exposure; and (2) none of Ternium’s Senior Financial Officers obtained waivers and/or

  amendments to the Code of Ethics that were disclosed.

         234.    In its 2017 20-F Ternium referenced its Policy on Business Conduct Statements

  stating, in relevant part: “Under NYSE standards, listed companies must adopt and disclose a

  code of business conduct and ethics for directors, officers and employees, and promptly disclose

  any waivers of the code for directors or executive officers.” Ternium’s Policy on Business

  Conduct referenced in its Form 20-F is posted on Ternium’s website and provides that the Policy

  “sets forth principles and procedures designed to ensure that Ternium complies with the

  requirements of the Ternium Code of Conduct and various national laws prohibiting corruption

  which, in some cases, also criminalize bribery taking place outside their territories.”

         235.    Ternium’s Policy on Business Conduct states, in relevant part:

          Ternium expects its directors, officers and employees, its subsidiaries’ and
         Associated Persons’ directors, officers and employees, and any other person or
         entity representing the Company or its subsidiaries to conduct themselves
         properly in all business-related dealings with governmental agencies or entities,
         companies, or other governmental entities, and their respective officers,
         employees and other representatives. Ternium will not authorize, participate in,
         or tolerate any business practice that does not comply with, or violated the
         intent of this Policy.

         3.2 Management Responsibilities

         CEO of Ternium is responsible for ensuring that Ternium and its Controlled
         Subsidiaries conduct business in accordance with the Policy…the CEO…shall
         endeavor to foster a strong “culture of compliance” throughout the
         group.…The CEO has entrusted to the Chief Financial Officer (CFO) primary
         responsibility for this Policy as it relates to financial controls and accounting. In
         keeping with these responsibilities, Ternium will maintain a system of internal
         controls and make and keep books and records that accurately and fairly reflect
         transactions.

         4. Compliance with the Law



                                                   76
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 77 of 94 PageID #: 228




        As stated in the Ternium Code of Conduct, all persons subject to this Policy shall
        comply with all applicable laws, regulations and rules. This Policy has been
        designed so that compliance with this Policy will result in compliance with the
        relevant anti-bribery statutes in the various countries where Ternium or its
        Controlled Subsidiaries and Associated Persons operate do business or to which
        it or they may be subject.
        However, all persons subject to this Policy are required to comply with all local
        laws in the jurisdictions in which they are conducting business…

        5. Giving or receiving payment for improper conduct is prohibited
        …no person subject to this Policy shall propose, offer, promise, pay or deliver
        or authorize and other person to propose, offer, promise, pay, or deliver, directly
        or indirectly, any Thing of Value to any Public Official in order to induce such
        Public Official to perform or incur in an improper conduct.

        No person subject to this Policy shall request, accept, or agree to accept, directly
        or indirectly any Thing of Value from any Public Official, for the purpose of
        performing, directly or through a third party, an improper conduct.

        Things of Value should not be offered or provided to a Public Official for the
        purpose of:

     q. Influencing an act of decision by such Public Official (or as consideration
        therefore);

     r. Inducing such Public Official to do or omit to do any act;

     s. Inducing such Public Official to use his or her influence to affect or influence, for
        the benefit of Ternium or any of its Controlled Subsidiaries, any act, decision or
        resolution; or
     t. Securing any other improper advantage;

        In each case in order to (i) obtain (whether from such Public Official, his/her
        employer or any other person or entity) a contract or other business, (ii) direct a
        contract or other business to any person or entity; (iii) retain business, or (iv)
        obtain or retain any advantage in the course of business.

        Any such offers, gifts, payments, promises, agreements and authorizations
        made indirectly through a Public Official are also prohibited.
        …

        5.1 No Facilitating Payments.

        This Policy does not allow “facilitating payments,” or payments to Public
        Officials intended to expedite or secure performance of a routine administrative
        action from the Public Officials who ordinarily perform such actions.

                                                 77
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 78 of 94 PageID #: 229




         5.2 No Cash Payments

         …no payments for services or goods to any third party shall be made in physical
         cash other than documented petty cash disbursements and the permitted payments
         under the Charitable Contributions Authorization Manual.

         8.1 Consequence of Failure to Comply

         Failure to comply with this Policy will be grounds for termination or other
         disciplinary action.


         236.    The foregoing statements that were contained in the Company’s Policy on

  Business Conduct were materially false or misleading when made or omitted material facts

  necessary to make such statements not misleading because: 1) Ternium authorized the payment

  of bribes in contravention of the Policy; 2) Ternium’s CEO did not foster a culture of compliance

  with the Policy because he knew about or recklessly disregarded the payment of bribes to

  government officials; 3) Ternium and its executives engaged in an unlawful bribery scheme

  which subjected the Company to criminal and civil exposure; 4) Ternium permitted multiple

  cash payments to public officials to secure favorable terms in connection with the sale of its

  stake in Sidor to the Venezuelan Government.

         237.    Item 3.D of Form 20-F requires filers to “prominently disclose risk factors that are

  specific to the company or its industry and make an offering speculative or one of high risk, in a

  section headed ‘Risk Factors.’” The instructions to Item 3.D state: “Risk factors should be

  concise and explain clearly how the risk affects the issuer or securities.”

         238.    Ternium’s 2017 20-F contained generalized disclosures related to price volatility

  and risk related to the Company’s operations in Latin America as well as specific risks related to

  “economic and political instability in Argentina” as follows:




                                                   78
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 79 of 94 PageID #: 230




         Economic and political instability in Argentina, which on several occasions resulted in
         economic uncertainties and recession, may occur in the future,
         thereby adversely affecting our business, financial condition and results.
         Our business and results of operations in Argentina depend on macroeconomic
         conditions, among other factors. Steel shipments to the Argentine domestic market were
         disrupted during the 2008-2009 downturn in the global economy. Steel shipments to the
         Argentine domestic market also decreased in 2016, as the country faced a significant
         rebalancing of the economy’s relative prices in a year of macroeconomic policy changes
         under a new administration. The Argentine economy is currently facing significant
         challenges. As further discussed below, high inflation is leading to labor unrest. In
         addition, in the last decade, the economy was affected by supply constraints and capital
         investment in general has declined significantly due to, among other factors, political,
         economic and financial uncertainties and government actions adopted by previous
         administrations, which included price and foreign exchange controls, import restrictions,
         export taxes, an increased level of government intervention in, or limitations to, the
         conduct of business in the private sector and other measures affecting investor
         confidence. Although the current administration removed such measures, there can be no
         assurance that they will not be reestablished in the future or that the Argentine
         government will not take additional similar measures in the future. Economic conditions
         in Argentina have deteriorated rapidly in the past and may deteriorate rapidly in the
         future. The Argentine economy may not grow and economic instability may increase.
         Our business and results of operations in Argentina could be adversely affected by
         rapidly changing economic conditions in Argentina or by the Argentine government’s
         policy response to such conditions.


         239.    Notwithstanding the disclosure requirement set forth in Item 3.D, Ternium’s Item

  3.D disclosures contained in its 2017 20-F were incomplete and therefore materially misleading

  because Defendants failed to disclose the following risks, each of which stemmed from

  Defendants’ paying illegal bribes in exchange for favorable terms in connection with the sale of

  Sidor: (i) the risk that public disclosure of the bribery scheme would result in Ternium’s

  executives facing criminal charges in Argentina; (ii) the risk that public disclosure of the bribery

  scheme would result in the Company and/or its executives incurring fines and penalties; (iii) the

  risk that public disclosure of the bribery scheme would result in the Company’s criminal and/or

  civil liability in the United States and other countries in which it does business; and (iv) the risk

  that public disclosure of the bribery scheme would result in a loss of investor confidence and a

                                                   79
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 80 of 94 PageID #: 231




  corresponding decline in the price of Ternium ADS. Additionally, notwithstanding the litany of

  risks Ternium detailed related to doing business in Argentina Ternium consciously omitted to

  discuss the risks related to bribery and corruption providing investors with the false reassurance

  that such corruption was not a risk to Ternium’s business.

         240.    Ternium’s 2017 20-F also contained an express disclosure concerning the risks

  related to corruption in Brazil in the wake of the Lava Jato investigation and associated arrests

  and prosecutions for bribery and corruption:

         Political instability could adversely affect our business, financial condition and
         results. Brazil’s political environment has historically influenced, and continues to
         influence, the performance of the country’s economy. Political crises have affected and
         continue to affect public and investor confidence, which resulted in economic
         deceleration. Brazil has experienced heightened economic and political instability derived
         from various ongoing investigations into allegations of money laundering and corruption
         being conducted by the Office of the Brazilian Federal Prosecutor, including the ongoing
         Lava Jato investigation, which has had a negative impact on the Brazilian economy
         and political environment and contributed to a decline in market confidence in Brazil.
         The potential outcome of these investigations is uncertain, but they have already had
         an adverse impact on the image and reputation of the implicated companies, and on the
         general market perception of the Brazilian economy, which experienced negative gross
         domestic product, or GDP, growth rates of 3.8% in 2015 and 3.6% in 2016 and a public
         debt rating downgrade by Moody’s, Standard & Poor’s and Fitch Ratings to below
         investment grade in 2015. We cannot predict whether the Lava Jato investigation will
         lead to further political and economic instability or whether new allegations against
         government officials will arise in the future. In addition, we cannot predict the outcome
         of such investigation nor its effect on the Brazilian economy and, consequently, on the
         results of operations and financial conditions of Ternium's businesses in Brazil.
         Within this frame of political and economic uncertainty, the Brazilian Senate voted to
         hold a trial on impeachment charges against former President Dilma Rousseff, who was
         suspended from office in May 12, 2016. Ms. Rousseff was replaced by Vice-President
         Michel Temer, who served as acting President until Ms. Rousseff was permanently
         removed from office by the Senate on August 31, 2016. President Temer’s term of office
         is set to end in December 2018. Brazil’s October 2018 election process is uncertain as
         former President and expected presidential candidate Luiz Inácio Lula da Silva, has been
         recently imprisoned following conviction under a Lava Jato investigation, and is
         potentially barred from running for office. Uncertainty on the election process may affect
         the Brazilian economy.




                                                 80
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 81 of 94 PageID #: 232




         241.    The foregoing statement disclosing the risks related to Ternium based on a

  corruption investigation and bribery scandal in Brazil was materially false and misleading

  because it omitted to disclose that Ternium’s own participation in a conspiracy in which Ternium

  had paid bribes to government officials in Argentina could and would result in the Company’s

  criminal and/or civil liability in the United States and other countries in which it does business

  and the risk that public disclosure of the bribery scheme would result in a loss of investor

  confidence and a corresponding decline in the price of Ternium ADS.

         242.    During the 2008 fiscal year, Ternium’s internal control over financial reporting

  was ineffective because Company funds were used to pay bribes which were not accurately

  accounted for in the Company’s financial statements. Nevertheless, Ternium’s 2008 20-F, filed

  with the SEC on June 30, 2009 (“2008 20-F”) falsely states that “management has concluded that

  Ternium’s internal control over financial reporting, as of December 31, 2008, is effective to

  provide reasonable assurance regarding the reliability of financial reporting and the preparation

  of financial statements for external purposes.” Likewise, the Company’s 2009, 2010, 2011, 2012

  and 2013 and 2016 20-F’s each stated that Ternium’s internal control over financial reporting

  was effective and that “there were no changes in our internal control over financial reporting (as

  such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that have

  materially affected, or are reasonably likely to materially affect, our internal control over

  financial reporting.” The Company’s 2014 20-F stated that the Company’s internal control over

  financial reporting was ineffective solely because of a control deficiency related to monitoring

  indicators of value for the Company’s equity investments and the Company’s 2015 20-F noted

  that the only change in internal control over financial reporting related to monitoring indicators

  of value for the Company’s equity investments.



                                                 81
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 82 of 94 PageID #: 233




         243.    Ternium’s 2017 20-F contained SOX certifications signed by Defendants Vedoya

  and Brizzio attesting to the integrity of the Company’s internal controls. Ternium’s 2017 20-F

  states that the Company’s internal control over financial reporting was effective to provide

  reasonable assurance regarding the reliability of financial reporting and the preparation of

  financial statements for external purposes:

         Management’s report on internal control over financial reporting
         Management is responsible for establishing and maintaining adequate internal
         control over financial reporting (as such term is defined in Rules 13a-15(f) and
         15d-15(f) under the Securities Exchange Act of 1934). Ternium’s internal control
         over financial reporting was designed by management to provide reasonable
         assurance regarding the reliability of financial reporting and the preparation and
         fair presentation of its financial statements for external purposes in accordance
         with IFRS.
         …Management conducted its assessment of the effectiveness of Ternium’s
         internal control over financial reporting based on the framework in Internal
         Control—Integrated Framework issued by the Committee of Sponsoring
         Organizations of the Treadway Commission (“COSO”). Based on this
         assessment, management has concluded that Ternium’s internal control over
         financial reporting, as of December 31, 2016, is effective to provide reasonable
         assurance regarding the reliability of financial reporting and the preparation of
         financial statements for external purposes.


         ***
         Change in Internal Control over Financial Reporting
         During the period covered by this report, there were no changes in our internal control
         over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under
         the Exchange Act) that have materially affected, or are reasonably likely to materially
         affect, our internal control over financial reporting.


         244.    Because Ternium’s internal control over financial reporting was ineffective in

  2008, and because there were no changes to the Company’s internal control over financial

  reporting since 2008 that remedied the fact the Company’s internal control over financial

  reporting was ineffective because Company funds were used to pay bribes which were not

  accurately accounted for in the Company’s financial statements, the Company’s statement in its


                                                82
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 83 of 94 PageID #: 234




  2017 20-F concerning the effectiveness of its internal control over financial reporting is false and

  misleading.

         245.    On April 24, 2018, Defendants Brizzio and Vedoya each signed and filed SOX

  certifications attesting that they were responsible for establishing and maintaining disclosure

  controls and procedures and internal control over financial reporting and had: (i) designed such

  internal control to ensure that material information relating to the Company is made known to

  them timely, (ii) designed such internal control to provide reasonable assurance regarding the

  reliability of financial reporting and financial statements in accordance with generally accepted

  accounting principles, (ii) evaluated the internal controls over financial reporting, and disclosed

  any change in the company’s internal control over financial reporting. They also certified that

  they had reviewed the 20-F and that it does not contain any untrue statement of a material fact, or

  omit to state a material fact, necessary to make the statements made, in light of the circumstances

  under which the statements were made, not misleading. They further certified that they disclosed

  to the Company’s auditors and board of directors (a) all significant deficiencies and material

  weaknesses in the design or operation of internal control over financial reporting; and (b) any

  fraud, whether or not materia,l that involves management.

         246.    Brizzio’s and Vedoya’s certifications were false and misleading because Brizzio

  and Vedoya were aware that: a) Ternium’s internal control over financial reporting was not

  properly designed, was deficient, had material weaknesses, and had been circumvented by

  management to carry out a bribery scheme with corrupt Argentine and Venezuelan officials to

  secure a higher price for the sale of Ternium’s interest in Sidor and b) they had not disclosed the

  material fraud involving Ternium’s bribery scheme which subjected the Company and its

  executives to criminal and civil liability and reputational damage.



                                                  83
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 84 of 94 PageID #: 235




                                     INVESTORS LEARN THE TRUTH

         247.       In early August 2018 news articles in the U.S. and Argentina reported that twelve

  years-worth of handwritten notebooks detailing illegal political payments to Argentine

  government officials had led to dozens of arrests.

         248.       By the end of August 2018 at least 26 high-profile individuals were arrested, with

  15 prominent business leaders and two high-ranking government figures striking plea deals with

  the government. Investigators also raided the homes owned by Cristina Fernandez de Kircher.

         249.       On August 6, 2018, after the Argentine media reported that Hector Zabaleta was

  arrested and charged in the Notebooks case, Ternium issued a statement, stating that “to date, we

  have no knowledge or information corroborating the allegation that the meetings detailed in the

  Notebooks ever occurred. As it does in every case, the Company will carry out its own internal

  investigation.”

         250.       Ternium’s foregoing denial of knowledge of the bribery payments detailed in the

  Notebooks was false and misleading because Ternium was well aware that Betnaza instructed

  Zabaleta to make eight bribery payments to Argentine government officials in exchange for their

  intervention with Chavez over the Venezuelan government’s nationalization of Sidor and

  compensation payments to Ternium therefor.

         251.       In the coming months, the prosecution in the Notebooks Case interrogated

  numerous individuals charged, including Ternium’s Hector Zabaleta and Luis Betnaza. While

  their testimony was not public, it provided evidence that Ternium was among the companies that

  had engaged in the illegal bribery scheme, making a series of eight payments in bags of cash to

  Argentine government officials in 2008.



                                                    84
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 85 of 94 PageID #: 236




          252.    On November 27, 2018 news outlets reported that Judge Bonadio had formally

  charged Defendant Rocca in the Notebooks Case. The judge charged Rocca with payment of

  bribes and illicit association.

          253.    The charges against Rocca came after Rocca provided a statement as part of the

  investigation that one of his Company’s executives paid an undisclosed amount of cash to

  Argentine government officials in eight monthly installments in 2008. The government officials

  were working for then-President Cristina Fernandez de Kirchner’s administration. The payments

  were to speed up a compensation payment from Hugo Chavez for the nationalization of Sidor.

  The judge set a $103 million bond and forbade Rocca from leaving the country.

          254.    On this news, Ternium’s stock dropped fell $1.42 per share or nearly 5%, trading

  at over eight times the previous day’s volume, to close at $28.02 per share on November 27,

  2018, damaging investors.

                                    LOSS CAUSATION/ECONOMIC LOSS

          255.    As a result of Defendants’ materially false or misleading statements, Ternium’s

  ADS were artificially inflated throughout the Class Period. Like other members of the Class who

  purchased at artificially inflated prices during the Class Period, Investors suffered an economic

  loss, i.e., damages, when the trading price of Ternium’s ADS declined upon the disclosure that

  corrected Defendants’ alleged false or misleading statements.

          256.    The damages suffered by Investors and other members of the Class were a direct

  result of Defendants’ misrepresentations, which artificially inflated the price of Ternium’s ADS,

  and the subsequent significant decline in the value of Ternium’s ADS once the truth regarding

  the Company’s bribes were revealed to the market, correcting the misrepresentations and/or the

  economic impact thereof.



                                                 85
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 86 of 94 PageID #: 237




          257.    On November 27, 2018 news outlets reported that Judge Bonadio had formally

  charged Defendant Rocca in the Notebooks Case. The judge charged Rocca with payment of

  bribes and illicit association.

          258.    On this news, Ternium’s stock dropped fell $1.42 per share or nearly 5%, trading

  at over eight times the previous day’s volume, to close at $28.02 per share on November 27,

  2018, damaging investors.



                       APPLICABILITY OF PRESUMPTION OF RELIANCE:

                                    Fraud-on-the-Market Doctrine

          259.    Investors are entitled to rely, and will rely, upon the presumption of reliance

  established by the fraud-on-the-market doctrine in that:

                  a.      Defendants made public misrepresentations or failed to disclose material

          facts during the Class Period;

                  b.      the omissions and misrepresentations were material;

                  c.      Ternium securities are traded in an efficient market;

                  d.      the misrepresentations and omissions alleged would tend to induce a

          reasonable investor to misjudge the value of Ternium’s securities; and

                  e.      Investors and members of the Class purchased, acquired and/or sold

          Ternium securities between the time the Defendants failed to disclose or misrepresented

          material facts and the time the true facts were disclosed, without knowledge of the

          omitted or misrepresented facts.

          260.    At all relevant times, the market for Ternium ADS was an efficient market for the

  following reasons, among others:



                                                   86
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 87 of 94 PageID #: 238




                   Ternium’s ADS met the requirements for listing, and were listed and actively
                    traded on the NYSE, a highly efficient and automated market;

                   During the Class Period, the average weekly trading volume for Ternium ADS on the
                    NYSE was 1,723,628 shares, which represents approximately 1% of ADS available for
                    sale during the Class Period permitting a strong presumption of reliance;

                   At least 15 stock market analysts followed Ternium and wrote a total of at least
                    100 reports on Ternium during the Class Period. Analysts covering Ternium
                    included UBS, Morgan Stanley, J.P. Morgan, Goldman Sachs, Citi and Credit
                    Suisse;

                   Ternium regularly communicated with public investors via established market
                    communication mechanisms, including through regular disseminations of press
                    releases on the national circuits of major newswire services and through
                    other wide-ranging public disclosures, such as communications with the
                    financial press and other similar reporting services;

                   More than 15 member firms were active market-makers in Ternium ADS at all
                    times during the Class Period;

                   During the Class Period Ternium was eligible for S-3 registration (or F-3 in
                    Ternium’s case as a foreign private issuer);

                   Ternium’s market capitalization exceeded $2 billion on all days during the Class
                    Period;

                   Unexpected material news about Ternium was rapidly reflected and incorporated
                    into the Company’s ADS price during the Class Period. For example, when
                    Ternium disclosed that Paolo Rocca had been indicted on November 27, 2018
                    Ternium’s share price fell a material amount.

         261.       As a result of the foregoing, the market for Ternium promptly digested current

  information regarding Ternium from all publicly available sources and reflected such

  information in Ternium’s ADS price. Under these circumstances, all purchasers of Ternium ADS

  during the Class Period suffered similar injury through their purchase of Ternium ADS at

  artificially inflated prices, and a presumption of reliance applies.

                                                 Affiliated Ute




                                                    87
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 88 of 94 PageID #: 239




         262.    Neither Investors nor the Class need prove reliance – either individually or as a

  class because under the circumstances of this case, positive proof of reliance is not a prerequisite

  to recovery, pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of

  Utah v. United States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be

  material in the sense that a reasonable investor might have considered the omitted information

  important in deciding whether to buy or sell the subject security.

                        INVESTORS’ CLASS ACTION ALLEGATIONS

         263.    Investors bring this action as a class action pursuant to Federal Rules of Civil

  Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons who purchased

  Ternium ADS during the Class Period and who were damaged thereby. Excluded from the Class

  are Defendants, the officers and directors of the Company at all relevant times, members of their

  immediate families and their legal representatives, heirs, successors or assigns and any entity in

  which defendants have or had a controlling interest.

         264.    The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Ternium’s ADS were actively traded on the NYSE.

  While the exact number of Class members is unknown to Investors at this time and can only be

  ascertained through appropriate discovery, Investors believe that there are at least hundreds of

  members in the proposed Class. Members of the Class may be identified from records

  maintained by Ternium or its transfer agent and may be notified of the pendency of this action by

  mail, using a form of notice customarily used in securities class actions.

         265.    Investors’ claims are typical of the claims of the members of the Class, as all

  members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

  federal law that is complained of herein.



                                                  88
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 89 of 94 PageID #: 240




          266.      Investors will fairly and adequately protect the interests of the members of the

  Class and have retained counsel competent and experienced in class and securities litigation.

          267.      Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                    (a) whether the federal securities laws were violated by Defendants’ acts as

  alleged herein;

                    (b) whether statements made by Defendants to the investing public during the

  Class Period misrepresented material facts about the business, operations and management of

  Ternium;

                    (c) whether the Individual Defendants caused Ternium to issue false and

  misleading statements during the Class Period;

                    (d) to what extent the members of the Class have sustained damages and the

  proper measure of damages.

          268.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

  the damages suffered by individual Class members may be relatively small, the expense and

  burden of individual litigation make it impossible for members of the Class to redress

  individually the wrongs done to them. There will be no difficulty in the management of this

  action as a class action.



                                                COUNT I

                    Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                        Against All Defendants

                                                     89
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 90 of 94 PageID #: 241




          269.    Investors repeat and reallege each and every allegation contained above as if fully

  set forth herein.

          270.    This Count is asserted against the Company and the Individual Defendants and is

  based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

  thereunder by the SEC.

          271.    During the Class Period, the Company and the Individual Defendants,

  individually and in concert, directly or indirectly, disseminated or approved the false statements

  specified above, which they knew or deliberately disregarded were misleading in that they

  contained misrepresentations and failed to disclose material facts necessary in order to make the

  statements made, in light of the circumstances under which they were made, not misleading.

          272.    The Company and the Individual Defendants violated §10(b) of the 1934 Act and

  Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

  statements of material facts or omitted to state material facts necessary in order to make the

  statements made, in light of the circumstances under which they were made, not misleading;

  and/or engaged in acts, practices and a course of business that operated as a fraud or deceit upon

  plaintiff and others similarly situated in connection with their purchases of the Company’s

  securities during the Class Period.

          273.    The Company and the Individual Defendants acted with scienter in that they knew

  that the public documents and statements issued or disseminated in the name of the Company

  were materially false and misleading; knew that such statements or documents would be issued

  or disseminated to the investing public; and knowingly and substantially participated, or

  acquiesced in the issuance or dissemination of such statements or documents as primary

  violations of the securities laws. These defendants by virtue of their receipt of information



                                                  90
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 91 of 94 PageID #: 242




  reflecting the true facts of the Company, their control over, and/or receipt and/or modification of

  the Company’s allegedly materially misleading statements, and/or their associations with the

  Company which made them privy to confidential proprietary information concerning the

  Company, participated in the fraudulent scheme alleged herein.

          274.    Individual Defendants, who are the senior officers and/or directors of the

  Company, had actual knowledge of the material omissions and/or the falsity of the material

  statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

  or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

  disclose the true facts in the statements made by them or other personnel of the Company to

  members of the investing public, including Plaintiff and the Class.

          275.    As a result of the foregoing, the market price of the Company’s securities was

  artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

  Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

  statements described above and/or the integrity of the market price of the Company’s securities

  during the Class Period in purchasing the Company’s securities at prices that were artificially

  inflated as a result of the Company’s and the Individual Defendants’ false and misleading

  statements.

          276.    Had Investors and the other members of the Class been aware that the market

  price of the Company’s securities had been artificially and falsely inflated by the Company’s and

  the Individual Defendants’ misleading statements and by the material adverse information which

  the Company’s and the Individual Defendants did not disclose, they would not have purchased

  the Company’s securities at the artificially inflated prices that they did, or at all.




                                                     91
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 92 of 94 PageID #: 243




         277.     As a result of the wrongful conduct alleged herein, Investors and other members

  of the Class have suffered damages in an amount to be established at trial.

         278.    By reason of the foregoing, the Company and the Individual Defendants have

  violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

  the Plaintiff and the other members of the Class for substantial damages which they suffered in

  connection with their purchases of the Company’s securities during the Class Period.



                                             COUNT II

                           Violation of Section 20(a) of The Exchange Act
                                 Against the Individual Defendants

         279.    Investors repeat and reallege each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

         280.    During the Class Period, the Individual Defendants participated in the operation

  and management of the Company, and conducted and participated, directly and indirectly, in the

  conduct of the Company’s business affairs. Because of their senior positions, they knew the

  adverse non-public information regarding the Company’s business practices.

         281.    As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to the

  Company’s financial condition and results of operations, and to correct promptly any public

  statements issued by the Company which had become materially false or misleading.

         282.    Because of their positions of control and authority as senior officers, the

  Individual Defendants were able to, and did, control the contents of the various reports, press

  releases and public filings which the Company disseminated in the marketplace during the Class

  Period. Throughout the Class Period, the Individual Defendants exercised their power and

                                                  92
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 93 of 94 PageID #: 244




  authority to cause the Company to engage in the wrongful acts complained of herein. The

  Individual Defendants therefore, were “controlling persons” of the Company within the meaning

  of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

  alleged which artificially inflated the market price of the Company’s securities.

         283.       Each of the Individual Defendants, therefore, acted as a controlling person of the

  Company. By reason of their senior management positions and/or being directors of the

  Company, each of the Individual Defendants had the power to direct the actions of, and

  exercised the same to cause, the Company to engage in the unlawful acts and conduct

  complained of herein. Each of the Individual Defendants exercised control over the general

  operations of the Company and possessed the power to control the specific activities which

  comprise the primary violations about which Investors and the other members of the Class

  complain.

         284.       By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by the Company.

                                        PRAYER FOR RELIEF

         WHEREFORE, Investors demand judgment against Defendants as follows:

         A.         Determining that the instant action may be maintained as a class action under

  Rule 23 of the Federal Rules of Civil Procedure, and certifying Investors as the Class

  representative;

         B.         Requiring Defendants to pay damages sustained by Investors and the Class by

  reason of the acts and transactions alleged herein;

         C.         Awarding Investors and the other members of the Class prejudgment and post-

  judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and



                                                    93
Case 1:18-cv-06801-PKC-RLM Document 21 Filed 06/17/19 Page 94 of 94 PageID #: 245




        D.     Awarding such other and further relief as this Court may deem just and proper.

                              DEMAND FOR TRIAL BY JURY

        Investors hereby demand a trial by jury.

  Dated: June 17, 2019                Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                             By: /s/ Sara Fuks
                                             Laurence M. Rosen, Esq. (LR 5733)
                                             Phillip Kim, Esq. (PK 9384)
                                             Sara Fuks (SF 6034)
                                             275 Madison Ave., 34th Floor
                                             New York, NY 10016
                                             Tel: (212) 686-1060
                                             Fax: (212) 202-3827
                                             Email: lrosen@rosenlegal.com
                                             Email: pkim@rosenlegal.com

                                             Counsel for Plaintiffs




                                                   94
